

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.170



 


SECOND AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT
 
dated as of January 29, 2010
 
among
 
GCI HOLDINGS, INC.,
as Borrower,
 
GCI, INC.,
as Parent,
 
the Subsidiary Guarantors party hereto
 
the Lenders party hereto,
 
ROYAL BANK OF CANADA,
as Syndication Agent,
 
COBANK, ACB,
UNION BANK OF CALIFORNIA, N.A.,
and
WELLS FARGO BANK, N.A.,
as Documentation Agents,
 
and
 
CALYON NEW YORK BRANCH,
as Administrative Agent
 
______________________
 
CALYON NEW YORK BRANCH,
as Sole Lead Arranger and Sole Book Runner
 


 


 


Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page

ARTICLE 1
DEFINITIONS
1
           
Section 1.1.
Defined Terms
1
Section 1.2.
Classification of Loans and Borrowings
23
Section 1.3.
Terms Generally
23
Section 1.4.
Accounting Terms; GAAP
24
     
ARTICLE 2
THE CREDITS
24
Section 2.1.
Commitments and Loans
24
Section 2.2.
Loans and Borrowings
26
Section 2.3.
Requests for Borrowings
27
Section 2.4.
Funding of Borrowings
28
Section 2.5.
Termination, Reduction and Increase of Commitments
28
Section 2.6.
Repayment of Loans
30
Section 2.7.
Prepayment of Loans
30
Section 2.8.
Evidence of Debt
31
Section 2.9.
Letters of Credit
32
Section 2.10.
Swingline Loans
36
Section 2.11.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
38
Section 2.12.
Defaulting Lenders
40
     
ARTICLE 3
INTEREST, FEES, YIELD PROTECTION, ETC
42
Section 3.1.
Interest
42
Section 3.2.
Interest Elections
43
Section 3.3.
Fees
44
Section 3.4.
Alternate Rate of Interest
45
Section 3.5.
Increased Costs; Illegality.
45
Section 3.6.
Break Funding Payments
47
Section 3.7.
Taxes
48
Section 3.8.
Mitigation Obligations
50
Section 3.9.
Replacement of Lenders
50
     
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
51
Section 4.1.
Organization; Powers
51
Section 4.2.
Authorization; Enforceability
51
Section 4.3.
Governmental Approvals; No Conflicts
51
Section 4.4.
Financial Condition
52
Section 4.5.
Properties
52
Section 4.6.
Litigation and Environmental Matters
53
Section 4.7.
Compliance with Laws and Agreements
53
Section 4.8.
Franchises, FCC, State PUC and Certain Copyright Matters
53
Section 4.9.
Investment Company Status
55
Section 4.10.
Taxes
55
Section 4.11.
ERISA
55
Section 4.12.
Disclosure
55

 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.13.
Subsidiaries
56
Section 4.14.
Insurance
56
Section 4.15.
Labor Matters
56
Section 4.16.
Solvency
56
Section 4.17.
Federal Reserve Regulations
57
Section 4.18.
Use of Proceeds
57
     
ARTICLE 5
CONDITIONS
57
Section 5.1.
Conditions to Initial Extension of Credit
57
Section 5.2.
Conditions to Future Credit Events
59
     
ARTICLE 6
AFFIRMATIVE COVENANTS
60
Section 6.1.
Financial Statements and Other Information
60
Section 6.2.
Notices of Material Events
62
Section 6.3.
Existence; Conduct of Business
62
Section 6.4.
Payment and Performance of Obligations
62
Section 6.5.
Maintenance of Properties
63
Section 6.6.
Books and Records; Inspection Rights
63
Section 6.7.
Compliance with Laws
63
Section 6.8.
Environmental Compliance
63
Section 6.9.
Insurance
63
Section 6.10.
Casualty and Condemnation
64
Section 6.11.
Additional Subsidiaries
64
Section 6.12.
Information Regarding Collateral
64
Section 6.13.
Further Assurances
65
Section 6.14.
Use of Proceeds
65
     
ARTICLE 7
NEGATIVE COVENANTS
65
Section 7.1.
Indebtedness
66
Section 7.2.
Liens
67
Section 7.3.
Fundamental Changes.
68
Section 7.4.
Investments
70
Section 7.5.
Acquisitions
71
Section 7.6.
Sale and Lease-Back Transactions
72
Section 7.7.
Dispositions
72
Section 7.8.
Restricted Payments
74
Section 7.9.
Prepayments
75
Section 7.10.
Transactions with Affiliates
75
Section 7.11.
Restrictive Agreements
75
Section 7.12.
Hedging Agreements
76
Section 7.13.
Amendment of Material Documents
76
Section 7.14.
Ownership of Subsidiaries
76
Section 7.15.
Interest Coverage Ratio
77
Section 7.16.
Total Leverage Ratio
77
Section 7.17.
Senior Leverage Ratio
77
Section 7.18.
Capital Expenditures
77
     
ARTICLE 8
EVENTS OF DEFAULT
77

 
 
 

--------------------------------------------------------------------------------

 
 

     
ARTICLE 9
THE ADMINISTRATIVE AGENT
80
     
ARTICLE 10
MISCELLANEOUS
83
Section 10.1.
Notices
83
Section 10.2.
Waivers; Amendments
84
Section 10.3.
Expenses; Indemnity; Damage Waiver
86
Section 10.4.
Successors and Assigns
88
Section 10.5.
Survival
91
Section 10.6.
Counterparts; Integration; Effectiveness
91
Section 10.7.
Severability
92
Section 10.8.
Right of Setoff
92
Section 10.9.
Governing Law; Waiver of Jury Trial
92
Section 10.10.
Submission To Jurisdiction; Waivers
92
Section 10.11.
Headings
93
Section 10.12.
Interest Rate Limitation
93
Section 10.13.
Patriot Act
93
Section 10.14.
Confidentiality
94
Section 10.15.
Amendment and Restatement
95
           
ARTICLE 11
GUARANTEE
95
Section 11.1.
Guarantee; Fraudulent Transfer, Etc.; Contribution
95
Section 11.2.
Obligations Not Waived
97
Section 11.3.
Security
97
Section 11.4.
No Discharge or Diminishment of Guarantee
98
Section 11.5.
Defenses of Borrower Waived
98
Section 11.6.
Agreement to Pay; Subordination
98
Section 11.7.
Information
99
Section 11.8.
Termination
99
Section 11.9.
Additional Guarantors
99

 
 
 

--------------------------------------------------------------------------------

 
 

     
EXHIBITS:
   
Exhibit A  
Form of Assignment and Acceptance
 
Exhibit B-1 
Form of Revolving Loan Note
 
Exhibit B-2 
Form of Swingline Note
 
Exhibit C  
Form of Borrowing Request
 
Exhibit D   
Form of Interest Election Request
 
Exhibit E 
Form of Amended and Restated Security Agreement
 
Exhibit F  
Form of Amended and Restated Pledge Agreement
 
Exhibit G-1  
Form of Opinion of Sherman & Howard L.L.C.
 
Exhibit G-2   
Form of Opinion of Hartig Rhodes Hoge & Lekisch, PC
 
Exhibit G-3
Form of Opinion of Borrower
 
Exhibit H   
Form of Closing Certificate
 
Exhibit I     
Form of Compliance Certificate
 
Exhibit J       
Form of Solvency Certificate
 
Exhibit K             
Form of Guarantee Supplement
 
Exhibit L  
Form of Add-on Term Loan Supplement
 
Exhibit M     
Form of Revolving Increase Supplement
       
SCHEDULES:
   
Schedule 1.1A                         
Commitments
 
Schedule 1.1B
List of Existing Letters of Credit
 
Schedule 1.1C
List of Existing Security Documents
 
Schedule 1.1D
List of Existing Subsidiary Guaranties
 
Schedule 4.3
List of Subsidiaries
 
Schedule 4.4
List of Insurance
 
Schedule 4.6
Disclosed Matters
 
Schedule 4.8 
List of Matters Affecting Authorizations
 
Schedule 4.13
List of Subsidiaries
 
Schedule 4.14 
List of Insurance
 
Schedule 7.1
List of Existing Indebtedness
 
Schedule 7.2     
List of Existing Liens
 
Schedule 7.4 
List of Existing Investments
 
Schedule 7.10 
List of Agreements with Affiliates
 
Schedule 7.11
List of Existing Restrictions
 




 
 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT, dated as of January
29, 2010, among GCI HOLDINGS, INC., GCI, INC., the SUBSIDIARY GUARANTORS party
hereto, the LENDERS party hereto, ROYAL BANK OF CANADA, as Syndication Agent,
COBANK, ACB, UNION BANK OF CALIFORNIA, N.A., and WELLS FARGO BANK, N.A., as
Documentation Agents, and CALYON NEW YORK BRANCH, as Administrative Agent.
 
RECITALS
 
This Second Amended and Restated Credit and Guarantee Agreement amends,
restates, replaces and supersedes, in its entirety, without a breach in
continuity and without constituting a novation, (a) the Amended and Restated
Credit Agreement, dated as of August 31, 2005 (as amended, the “Existing Credit
Agreement”), among the Borrower, the other borrowers party thereto, the lenders
party thereto, the other parties thereto and CNYB, as the administrative agent
(the “Existing Administrative Agent”), (b) the Guaranty Agreement, dated as of
August 31, 2005, by and between the Parent and the Existing Administrative
Agent, and (c) each of the Existing Subsidiary Guaranties.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE 1
DEFINITIONS
Section 1.1. Defined Terms
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquisition” has the meaning set forth in Section 7.5.
 
“Add-on Term Loan” and “Add-on Term Loans” shall have the respective meanings
set forth in Section 2.1(c).
 
“Add-on Term Loan Borrowing Date” shall, with respect to each Add-on Term Loan,
have the meaning set forth in the Effective Add-on Term Loan Supplement with
respect to such Add-on Term Loan.
 
“Add-on Term Loan Commitment” shall mean, as of any date and with respect to any
Lender, the amount set forth in paragraph 2 or 3 of the applicable Effective
Add-on Term Loan Supplement.
 
“Add-on Term Loan Supplement” means a supplement in substantially the form of
Exhibit L.
 
 
1

--------------------------------------------------------------------------------

 
 
“Adjusted Operating Cash Flow” means,  with respect to any Person, Operating
Cash Flow of such Person adjusted, on a consistent basis, to give effect to each
acquisition, disposition and merger that occurred during the relevant period as
if each had occurred on the first day of such period.
 
“Administrative Agent” means CNYB, in its capacity as administrative agent for
the Lenders hereunder, or any successor thereto appointed pursuant to Article 9.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents.
 
“Agreement” means this Second Amended and Restated Credit and Guarantee
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (iii) the One Month LIBO Rate plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the One Month LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the One Month LIBO Rate, respectively.
 
“Applicable Margin” means, at all times from and after the Closing Date, except
as otherwise provided in Section 2.1(d), (i) with respect to each ABR Revolving
Borrowing and each Swingline Loan, the percentage set forth below under the
heading “ABR Margin” during the applicable periods set forth below, and (ii)
with respect to each Eurodollar Revolving Borrowing and the fees payable under
Section 3.3(b)(i), the percentage set forth below under the heading “Eurodollar
and LC Fee Margin” during the applicable periods set forth below, provided that
until the delivery of the Compliance Certificate for the second full fiscal
quarter after the Closing Date pursuant to Section 6.1(c), the Total Leverage
Ratio shall be deemed to be in excess of 3.75:1.00 for purposes of determining
the Applicable Margin:
 
When the Total Leverage Ratio (X) is
 
ABR Margin
Eurodollar and LC Fee Margin
3.75:1.00 < X
3.00%
4.00%
3.25:1.00 < X < 3.75:1.00
2.50%
3.50%
2.75:1.00 < X < 3.25:1.00
2.00%
3.00%
X < 2.75:1.00
1.50%
2.50%

 
 
2

--------------------------------------------------------------------------------

 
 
With respect to each Add-on Term Loan, “Applicable Margin” shall have the
meaning set forth in Schedule I to the Effective Add-on Term Loan Supplement
applicable thereto.  Changes in the Applicable Margin resulting from a change in
the Total Leverage Ratio shall be based upon the Compliance Certificate most
recently delivered under Section 6.1(c) and shall become effective on the date
such Compliance Certificate is received by the Administrative
Agent.  Notwithstanding anything to the contrary in this definition, if the
Borrower shall fail to deliver to the Administrative Agent a Compliance
Certificate on or prior to any date required hereby, then solely for purposes of
determining the “Applicable Margin”, the Total Leverage Ratio shall be deemed to
be in excess of 3.75:1.00 from and including such date to the date of receipt by
the Administrative Agent of such certificate.
 
“Applicable Percentage” means, with respect to any applicable Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment.  If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
 
“Approved Debt” means Indebtedness incurred by the Parent or any subsidiary
thereof (a) having a final stated maturity date that is earlier than the
Permitted Debt Maturity Date, and (b) in an aggregate principal amount at any
one time outstanding not in excess of $10,000,000.
 
“Approved Fund” means any Person (other than a natural person) that is primarily
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c)(i) an entity or an
Affiliate of an entity that administers or manages a Lender or (ii) an entity or
an Affiliate of an entity that is the investment advisor to a Lender.
 
“Arranger” means CNYB, in its capacity as Sole Lead Arranger of the credit
facility evidenced by this Agreement.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent and the
Borrower.
 
“Authorization” means, collectively, (a) any FCC License, (b) any Franchise, or
(c) any other franchise, franchise application, ordinance, agreement, permit,
license, order, certificate, registration, qualification, variance, license,
approval, permit or other form of permission, consent or authority issued by the
FCC, any State PUC, or any other Governmental Authority regulating the ownership
or operation of the Communications Business.
 
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
 
3

--------------------------------------------------------------------------------

 
“Borrower” means GCI Holdings, Inc., an Alaska Corporation.
 
“Borrowing” means (a) Revolving Loans or Add-on Term Loans, as applicable, of
the same Type made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect and (b)
Swingline Loans.
 
“Borrowing Request” means a Borrowing Request, substantially in the form of
Exhibit C.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person during such period for the
acquisition or leasing (pursuant to a capital lease but excluding any amount
representing capitalized interest) of fixed or capital assets or additions to
property, plant or equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
on a balance sheet of such Person, provided that in any event the term “Capital
Expenditures” shall exclude: (i) expenditures to the extent financed with
amounts reinvested from the proceeds of asset sales, casualty events or
condemnation and (ii) expenditures for leasehold improvements for which such
Person is reimbursed or receives a credit from a Person that is not the Borrower
or any Subsidiary.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Equivalents” means:
 
(a)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof), maturing not more than one year from the date of acquisition;
 
(b)           certificates of deposit, dollar time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Credit Party making such deposits available in
the ordinary course of business, First National Bank of Alaska, Northrim Bank or
any domestic commercial bank having capital and surplus in excess of
$500,000,000 and a rating at the time of acquisition thereof of “P-2” or better
from Moody’s Investors Service, Inc. (“Moody’s”) or “A-2” or better from
Standard & Poor’s Ratings Group, Inc. (“S&P”);
 
 
4

--------------------------------------------------------------------------------

 
(c)           repurchase obligations for underlying securities of the types
described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b) above;
 
(d)           commercial paper issued by a corporation (other than an Affiliate
of the Borrower) rated at least “P-1” or higher from Moody’s or “A-1” or higher
from S&P, and in each case maturing within one year after the date of
acquisition;
 
(e)           securities issued and fully guaranteed by any state, commonwealth
or territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A2” by Moody’s or at least “A” by S&P and in
each case having maturities of not more than one year from the date of
acquisition; and
 
(f)           money market funds at least 95% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (e) of this
definition or cash.
 
“Cash Interest Expense” means, for any Person for any period, an amount equal to
(a) the interest expense (including, without limitation, the interest component
of Capital Lease Obligations) of such Person and its subsidiaries during such
period determined on a consolidated basis in accordance with GAAP, but without
taking into account any payments, accruals or other items whatsoever under or
with respect to any Interest Rate Derivative, minus (b) all payments (including,
without limitation, all initial payments, periodic payments and termination
payments) received by such Person and its subsidiaries during such period on a
consolidated basis under all Interest Rate Derivatives, plus (c) all payments
(including, without limitation, all initial payments, periodic payments and
termination payments) made by such Person and its subsidiaries during such
period on a consolidated basis under all Interest Rate Derivatives.
 
“Change in Control” means the occurrence of one or more of the following events:
(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions), but other than by way of merger or consolidation, of
all or substantially all of the assets of GCI or the Parent to any Person or
group of related Persons for purposes of Section 13(d) of the Securities
Exchange Act of 1934 (a “Group”), together with any Affiliates thereof (whether
or not otherwise in compliance with the provisions hereof) other than to the
Permitted Holders; (2) the approval by the holders of Equity Interests of GCI or
the Parent, as the case may be, of any plan or proposal for the liquidation or
dissolution of GCI or the Parent, as the case may be (whether or not otherwise
in compliance with the provisions hereof); (3) any Person or Group (other than
the Permitted Holders, any entity formed for the purpose of owning Equity
Interests of the Parent or any direct or indirect wholly owned subsidiary of
GCI) shall become the owner, directly or indirectly, beneficially or of record,
of shares representing more than 50% of the aggregate ordinary voting power
represented by Equity Interests of GCI or the Parent; (4) the replacement of a
majority of the board of directors of GCI or the Parent over a two-year period
from the directors who constituted the board of directors of GCI or the Parent,
as the case may be, at the beginning of such period, and such replacement shall
not have been approved by a vote of at least a majority of the board of
directors of GCI or the Parent, as the case may be, then still in office who
either were members of such board of directors at the beginning of such period
or whose election as a member of such board of directors was previously so
approved; or (5) the failure of the Parent to own directly, beneficially and of
record, 100% of the aggregate voting power and economic interests represented by
the issued and outstanding Equity Interests of the Borrower on a fully diluted
basis.
 
 
5

--------------------------------------------------------------------------------

 
“Change in Law” means (i) the adoption of any law, rule or regulation by any
Governmental Authority after the Closing Date, (ii) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date or (iii) compliance by any Credit
Party (or, for purposes of Section 3.5(b), by any lending office of such Credit
Party or by such Credit Party’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date.
 
“Class”, (i) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Add-on
Term Loans or Swingline Loans and (ii) when used in reference to any Lender,
refers to such Lender in its capacity as a holder of Revolving Loans or Add-on
Term Loans, as applicable.
 
“Closing Date” means January 29, 2010.
 
“CNYB” means Calyon New York Branch and its successors.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means any property of any Loan Party which, pursuant to any
Security Document, secures any or all of the Obligations.
 
“Commitments” means, collectively, the Revolving Commitments and the Add-on Term
Loan Commitments, if existing.
 
“Communications Act” means the Federal Communications Act of 1934, and the rules
and regulations issued thereunder.
 
“Communications Business” means the cable (including without limitation cable
television), local access, wireline and wireless (whether fixed or mobile)
communications systems and other businesses (including long distance, data and
internet services) of the Borrower and the Subsidiaries generally.
 
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit I.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Copyright Act” means The Copyright Act of 1976.
 
“Credit Parties” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders.
 
 
6

--------------------------------------------------------------------------------

 
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default under Article 8.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent (and the Administrative Agent shall promptly notify the
parties hereto after making such determination), that has (a) failed to fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
within three Business Days of the date required to be funded by it hereunder,
(b) notified any Loan Party or any Credit Party in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, three Business Days after written
request by the Administrative Agent (at any time the Administrative Agent shall
have reasonably determined that such Lender may fail to comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans), to
confirm it will comply with the terms of this Agreement relating to such
obligations, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, interim receiver, receiver and manager, administrator,
liquidator, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, interim receiver, receiver and manager, administrator, liquidator,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.  For the avoidance of doubt, the mere
acquisition or maintenance by a Governmental Authority of a Lender in and of
itself will not cause a Lender to be a “Defaulting Lender”.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.
 
“Disqualified Equity” means any Equity Interest of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, or requires or mandates payments or distributions, on or
prior to the date that is one year after the Maturity Date; provided, however,
that an Equity Interest that would constitute Disqualified Equity solely because
the holders thereof have the right to require such Person to repurchase or
redeem such Equity Interests upon the occurrence of one or more certain events
shall not constitute Disqualified Equity if the terms of such Equity Interest
provide that such Person may not repurchase or redeem any such Equity Interest
unless such repurchase or redemption complies with Section 7.8.  The term
“Disqualified Equity” shall also include any option, warrant or other right that
is convertible into Disqualified Equity or that is redeemable at the option of
the holder, or required to be redeemed, prior to the date that is one year after
the Maturity Date.
 
 
7

--------------------------------------------------------------------------------

 
“Documentation Agents” means Cobank, ACB, Union Bank of California, N.A., and
Wells Fargo Bank, N.A., each in its capacity as a documentation agent hereunder.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Add-on Term Loan Supplement” shall mean an Add-on Term Loan
Supplement, if any, that has been delivered to and accepted by the
Administrative Agent.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority having the force or
effect of law or regulation, relating in any way to the environment,
preservation or reclamation of natural resources, or the management, release or
threatened release of any Hazardous Material.
 
“Environmental Liability” means, as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interest” means (a) a share of corporate stock, a partnership interest,
a membership interest in a limited liability company, any interest that confers
on a Person the right to receive a share of the profits and losses of the
issuing Person and any other interest (other than to the extent constituting a
debt) that confers on a Person the right to receive a share of the distribution
of assets upon the liquidation of the issuing Person and (b) all warrants,
options or other rights to acquire any Equity Interest set forth in clause (a)
of this defined term (but excluding any debt security that is convertible into,
or exchangeable for, any such Equity Interest).
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any ERISA Affiliate of any
 
 
8

--------------------------------------------------------------------------------

 
liability under Title IV of ERISA with respect to the distress termination of
any Plan; (v) the receipt by the Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan under Section 4042
of ERISA; (vi) the incurrence by the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article 8.
 
“Excluded Collateral” means interests acquired after the Closing Date by the
Borrower and the Subsidiary Guarantors in (a) real property not in excess of (i)
$5,000,0000 in respect of any individual parcel (or contiguous parcels) of real
property, or (ii) $20,000,000 in the aggregate, (b) patents, trademarks and
copyrights not in excess of $5,000,000 in the aggregate, (c) joint ventures not
in excess of $5,000,000 individually or $10,000,000 in the aggregate, and (d)
personal property not included in the definition of “Collateral” as defined in
the Security Agreement.
 
“Excluded Subsidiary” means United Utilities, Inc., an Alaska corporation,
Unicom, Inc., an Alaska corporation, United-KUC, Inc., an Alaska corporation,
each existing and future subsidiary of each of the foregoing and any future
Subsidiary designated as an “Excluded Subsidiary” by the Borrower in a written
notice delivered to the Administrative Agent in accordance with Section 6.11.
 
“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (i) net income or net profits, net worth, capital and
franchise Taxes imposed in lieu of net income Taxes imposed (A) by the United
States of America or by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient (or, in the case of a pass through
entity, any of its beneficial owners) is organized or in which its principal
office is located or, in the case of any Credit Party, in which its applicable
lending office is located or (B) as a result of a present or former connection
between such recipient or such beneficial owner thereof and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), (ii)
any branch profits Taxes imposed by the United States of America or any similar
Tax imposed by any other jurisdiction in which such Loan Party is organized or
in which its
 
 
9

--------------------------------------------------------------------------------

 
principal office is located or, in the case of any Credit Party, in which its
applicable lending office is located, (iii) in the case of a Foreign Lender,
withholding Taxes, including backup withholding Taxes, imposed on amounts
payable to such Foreign Lender unless such Taxes are imposed as a result of a
change in the applicable statute, regulation or treaty occurring after such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from such Loan Party with respect to such Taxes pursuant to
Section 3.7, and (iv) Taxes resulting from a Lender’s (or, in the case of a
pass-through entity, any of its beneficial owners’) failure to comply with
Section 3.7(e) or (f).
 
“Existing Credit Agreement” has the meaning set forth in the Recitals.
 
“Existing Lender” shall have the meaning assigned to such term in Section
5.1(a).
 
“Existing Letter of Credit” means each letter of credit listed on Schedule 1.1B.
 
“Existing Security Documents” means the agreements listed on Schedule 1.1C.
 
“Existing Subsidiary Guaranties” means the agreements listed on Schedule 1.1D.
 
“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.
 
“FCC License” means any governmental approval or authorization issued by the FCC
pursuant to the Communications Act or otherwise that authorizes a Person to
transmit or receive radio waves, microwaves or other signals (whether
terrestrial or otherwise).
 
“Federal Funds Effective Rate” means, for any day, a rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (ii) if such rate is
not so published for any day, the Federal Funds Effective Rate for such day
shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by it.
 
“Financial Covenants” means the covenants set forth in Sections 7.15, 7.16, 7.17
and 7.18.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller, senior vice
president-finance or vice president-finance of such Person.
 
“Forecasts” has the meaning assigned to such term in Section 4.4.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Loan Party is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
 
10

--------------------------------------------------------------------------------

 
“Franchises” means all franchises and franchise applications required in
connection with the Communications Business, other than FCC Licenses.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
 
“GCI” means General Communication, Inc., an Alaska corporation.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made and (b) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument embodying
such Guarantee in accordance with GAAP.  The term “guarantee” or “guaranteed” as
a verb has a correlative meaning thereto.
 
“Guarantee Supplement” means a Guarantee Supplement in the form of Exhibit K.
 
“Guarantors” means the Parent and the Subsidiary Guarantors.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
 
11

--------------------------------------------------------------------------------

 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price swap, cap, collar, hedging
or other like arrangement.
 
“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (iv) all obligations of such Person in respect
of the deferred purchase price of property (excluding accounts payable incurred
in the ordinary course of business), (v) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (vi) all Guarantees by
such Person of Indebtedness of others, (vii) all Capital Lease Obligations of
such Person, (viii) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (ix)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (x) Disqualified Equity.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
 
“Interest Coverage Ratio” means, as of any date, the ratio of (i) Operating Cash
Flow of the Parent to (ii) Cash Interest Expense of the Parent, in each case for
the most recently completed four fiscal quarters in respect of which a
Compliance Certificate has been delivered in accordance with Section 6.1(c).
 
“Interest Election Request” means an Interest Election Request, substantially in
the form of Exhibit D.
 
“Interest Expense” means, for any Person for any period, the interest expense
(including, without limitation, the interest component of Capital Lease
Obligations) of such Person and its subsidiaries during such period determined
on a consolidated basis in accordance with GAAP.
 
“Interest Payment Date” means (i) with respect to each ABR Loan, the last day of
each March, June, September and December, (ii) with respect to each Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months duration after the
first day of such Interest Period, (iii) with respect to each Loan, the Maturity
Date, and (iv) with respect to each Swingline Loan, the day that such Swingline
Loan is required to be repaid pursuant to Section 2.6(a).
 
 
12

--------------------------------------------------------------------------------

 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months
thereafter, as the Borrower may elect, provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Interest Rate Derivative” means any interest rate swap, cap or collar
agreement.
 
“Investment” has the meaning assigned to such term in Section 7.4.
 
“IRU” shall mean any agreement whereby one Person grants the exclusive and
irrevocable right to use conduit, dark fiber, lit fiber (including associated
electronic and/or optical components) or other telecommunications network
facilities owned by such Person to another Person for such other Person’s own
network use, but not the right to physical possession and control of such
facilities, and without regard to whether such agreement should be characterized
as a lease or as a conveyance of an ownership interest.
 
“Issuing Bank” means CNYB, in its capacity as the issuer of Letters of Credit.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(ii) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
 
“Lenders” means the Persons listed on Schedule 1.1A and any other Person that
shall have become a party hereto pursuant to the terms and provisions of Section
10.4 and pursuant to an Assignment and Acceptance, pursuant to a Revolving
Increase Supplement, or pursuant to an Add-on Term Loan Supplement, other than
any such Person that ceases to be a party hereto pursuant to the terms and
provisions of Section 10.4 and pursuant to an Assignment and Acceptance.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
 
“Letter of Credit” means (i) any letter of credit (and any successive renewals
thereof) issued pursuant to this Agreement and (ii) any Existing Letter of
Credit.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum appearing on Reuters Page LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service) as the London interbank offered rate for deposits in
dollars at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of
 
 
13

--------------------------------------------------------------------------------

 
such Interest Period, as the rate for dollar deposits with a maturity comparable
to such Interest Period.  In the event that such rate is not available at such
time for any reason, then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate at which dollar deposits of
an amount equivalent to such Eurodollar Borrowings and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
 
“Loan Documents” means this Agreement, the Notes, the documentation in respect
of each Letter of Credit and the Security Documents.
 
“Loan Parties” means the Borrower, the Parent and the Subsidiary Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries,
taken as a whole, or (ii) the rights of, or remedies available to, any Credit
Party, under the Loan Documents.
 
“Material Obligations” means Indebtedness (other than Indebtedness under the
Loan Documents) of any one or more of the Parent, the Borrower or any Subsidiary
in an aggregate principal amount exceeding $10,000,000.  For purposes of
determining Material Obligations, the “principal amount” of the obligations of
any Person in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) such Person would be
required to pay if such Hedging Agreement were terminated at such time.
 
“Materials” has the meaning assigned to such term in Section 10.1.
 
“Maturity Date” means January 29, 2015.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and to which the Borrower or an ERISA Affiliate is making, is
obligated to make or has made or been obligated to make, contributions on behalf
of participants who are or were employed by any of them.
 
 
14

--------------------------------------------------------------------------------

 
“Net Income” means, with respect to any Person for any period, the net income of
such Person and its subsidiaries during such period determined on a consolidated
basis in accordance with GAAP.
 
“New Excluded Subsidiary” has the meaning assigned to such term in Section 6.11.
 
“New Included Subsidiary” has the meaning assigned to such term in Section 6.11.
 
“New Notes” means the 8-5/8% Senior Notes due 2019 of the Parent.
 
“New Subsidiary” has the meaning assigned to such term in Section 6.11.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
10.2(c).
 
“Non-US Lender” has the meaning assigned to such term in Section 3.7(f).
 
“Notes” means, to the extent issued pursuant to Section 2.8(d), promissory notes
evidencing the Loans substantially in the form of (a) Exhibit B-1, in the case
of any Revolving Loan, (b) Exhibit B-2, in the case of any Swingline Loan or (c)
an exhibit attached to the relevant Add-on Term Loan Supplement at the time of
delivery thereof, in the case of any Add-on Term Loan.
 
“Obligations” has the meaning assigned to such term in the Security Agreement.
 
“One Month LIBO Rate” means, for any day, the rate per annum appearing on
Reuters Page LIBOR01 (or on any successor or substitute page of such service, or
any successor to or substitute for such service) as the London interbank offered
rate for deposits in dollars at approximately 11:00 a.m., London time, on such
day as the rate for dollar deposits of $1,000,000 with a maturity of one month
(provided that in the event that such rate is not available at such time for any
reason, then the “One Month LIBO Rate” shall be the rate at which dollar
deposits of $1,000,000 for a maturity of one month are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on such day),
provided that if the day for which such rate is to be determined is not a
Business Day, the One Month LIBO Rate for such day shall be such rate on the
next preceding Business Day.
 
“One-Time Transaction Assets” means (a) property of the Borrower and the
Subsidiary Guarantors having a net book value in accordance with GAAP of up to
$50,000,000, and (b) the interests of the Borrower and the Subsidiary
Guarantors, as lessee(s), under two transponder leases.
 
“Operating Cash Flow” means, for any Person for any period, (a) Net Income of
such Person for such period, plus (b) without duplication and to the extent
deducted in determining such Net Income, the sum of (i) Interest Expense for
such period, (ii) provision for income taxes for such period, (iii) the
aggregate amount attributable to depreciation and amortization for such period,
(iv) the aggregate amount of
 
 
15

--------------------------------------------------------------------------------

 
other non-cash charges for such period, (v) the aggregate amount of all non-cash
compensation paid to directors, officers and employees, and (vi) the aggregate
amount of extraordinary or non-recurring charges during such period, minus (c)
without duplication and to the extent added in determining such Net Income, the
aggregate amount of extraordinary, non-operating and non-recurring additions to
income during such period (including IRUs that do not provide for periodic
payments to be made at least semi-annually during the term of such transaction
in proportion to the availability of capacity).
 
“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents.
 
“Parent” means GCI, Inc., an Alaska Corporation.
 
“Participant” has the meaning assigned to such term in Section 10.4(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Debt Maturity Date” means July 29, 2015.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.4;
 
(b)           landlords’, vendors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 6.4;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           pledges and deposits to secure the performance of bids,
government, trade and other similar contracts (other than contracts for the
payment of money), leases, subleases, statutory obligations and surety, stay,
appeal, indemnity, performance or other similar bonds or obligations and other
obligations of a like nature, and deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations, in
each case in the ordinary course of business;
 
(e)           judgment and attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article 8;
 
 
16

--------------------------------------------------------------------------------

 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on, and other imperfections of title with respect to, real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and the Subsidiaries;
 
(g)           Liens on the assets of any Subsidiary Guarantor in favor of the
Borrower or any other Subsidiary Guarantor, and Liens on assets of the Borrower
in favor of any Subsidiary Guarantor;
 
(h)           Liens on Margin Stock to the extent that a prohibition on such
Liens would violate Regulation U;
 
(i)           Liens in favor of collecting or payor banks or securities
intermediaries having a right of setoff, revocation, refund or chargeback with
respect to money or instruments of the Parent, the Borrower or any Subsidiary on
deposit with or in possession of such bank or in a security account of such
security intermediary, or arising under or pursuant to general banking
conditions;
 
(j)           Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
 
(k)           Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;
 
(l)           (i) receipt of progress payments and advances from customers in
the ordinary course of business to the extent the same creates a Lien on the
related inventory and proceeds thereof and (ii) Liens relating to purchase
orders and other agreements entered into with customers or suppliers of the
Borrower or any Subsidiary in the ordinary course of business;
 
(m)           Liens solely on any cash earnest money deposits made by the
Borrower or any Subsidiary in connection with an Investment permitted by Section
7.4;
 
(n)           Liens deemed to exist in connection with Investments permitted by
Section 7.4(a) that constitute repurchase obligations;
 
(o)           (i) deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty,
liability, director and officer or other insurance to the Parent, the Borrower
or any Subsidiary;
 
(p)           Liens securing obligations (other than obligations representing
Indebtedness for money borrowed) under reciprocal easement or similar agreements
entered into in the ordinary course of business of the Parent, the Borrower or
any Subsidiary; and
 
 
17

--------------------------------------------------------------------------------

 
(q)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements entered into by the Parent, the Borrower or
any Subsidiary in the ordinary course of business.
 
“Permitted Holders” means (i) Ronald Duncan and his estate, spouse, ancestors,
lineal descendants and the trustee of any bona fide trust of which the foregoing
are the sole beneficiaries and (ii) the General Communication, Inc. Employee
Stock Purchase Plan.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” shall mean IntraLinks or another similar electronic system.
 
“Pledge Agreement” means the Amended and Restated Pledge Agreement,
substantially in the form of Exhibit F, dated as of the Closing Date, between
the Parent and the Administrative Agent, for the benefit of the Secured Parties.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by CNYB as its prime commercial lending rate at its principal office in
New York City; each change in the Prime Rate being effective from and including
the date such change is publicly announced as being effective. The Prime Rate is
not intended to be lowest rate of interest charged by CNYB in connection with
extensions of credit to borrowers.
 
“Proposed Change” has the meaning assigned to such term in Section 10.2(c).
 
“Public Lender” shall have the meaning assigned to such term in Section 10.1.
 
“Refinancing Indebtedness” means, with respect to any Indebtedness, any other
Indebtedness that renews, refinances or replaces such Indebtedness; provided
that (1) the only obligors under such renewal, refinancing or replacement
Indebtedness are Persons that were obligors under the Indebtedness being
renewed, refinanced or replaced, (2) if the Indebtedness being renewed,
refinanced or replaced is subordinated in right of payment to the Obligations,
such renewal, refinancing or replacement Indebtedness shall be subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
renewed, refinanced or replaced, (3) such renewal, refinancing or replacement
shall not increase the principal amount of such
 
 
18

--------------------------------------------------------------------------------

 
Indebtedness (other than with respect to any accrued interest, premiums, fees or
expenses payable in connection with such renewal, refinancing or replacement,
and any original issue discount in connection therewith, provided that the
aggregate sum of all such accrued interest, premiums, fees, expenses and
original issue discount shall not exceed in the aggregate an amount equal to 10%
of the Indebtedness being renewed, refinanced or replaced), (4) such renewal,
refinancing or replacement Indebtedness has a final stated maturity date equal
to or later than the final stated maturity date of the Indebtedness being
renewed, refinanced or replaced and (5) such renewal, refinancing or replacement
Indebtedness has a Weighted Average Life to Maturity equal to or longer than the
Weighted Average Life to Maturity of the Indebtedness being renewed, refinanced
or replaced.
 
“Register” has the meaning assigned to such term in Section 10.4(c).
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
 
“Replacement Debt” means senior unsecured debt of the Parent that meets the
following criteria: (i) such debt constitutes Refinancing Indebtedness, (ii)
such debt does not require any payment or prepayment (including without
limitation any sinking fund or similar payment) of principal prior to the
Permitted Debt Maturity Date other than pursuant to mandatory prepayment
requirements not materially more restrictive than those applicable to the Senior
Notes, with such changes thereto as shall be reasonably acceptable to the
Administrative Agent, and (iii) the affirmative covenants, negative covenants
and events of default applicable thereto shall be substantially the same as
those applicable to the New Notes, with such changes thereto as shall be
reasonably acceptable to the Administrative Agent.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing greater than 50% of the sum of the aggregate Total Credit Exposures
of all Lenders.
 
“Responsible Officer” means, with respect to any Person, any of the chief
executive officer, president, chief financial officer (or similar title) or
treasurer (or similar title) of such Person.
 
“Restricted Payment” means, as to any Person, (i) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interest issued by such Person, (ii) any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, by such Person on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest or any
option, warrant or other right to acquire any such Equity Interest, (iii) any
payment of any management, consulting, administrative or other similar fee by
such Person to any Affiliate thereof to the extent that such fee is in excess of
the amount that such Person could have obtained for similar service on an “arm’s
length” basis from an unrelated third party, and (iv) any payment of principal
or interest or any purchase, redemption, retirement, acquisition or defeasance
of or with respect to any Indebtedness of any Affiliate of such Person.
 
 
19

--------------------------------------------------------------------------------

 
“Revolving Commitment” means, with respect to each Lender having a Revolving
Commitment, the commitment of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, in an
aggregate outstanding amount not exceeding the amount of such Lender’s Revolving
Commitment as set forth on Schedule 1.1A, in the initial Revolving Increase
Supplement executed and delivered by such Lender, the Borrower and the
Administrative Agent, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable, as such
commitment may be reduced or increased from time to time pursuant to Section 2.5
or pursuant to assignments by or to such Lender pursuant to Section 10.4.  The
amount of each Lender’s Revolving Commitment on the Closing Date is set forth on
such Schedule 1.1A. The aggregate amount of the Revolving Commitments on the
Closing Date is $75,000,000.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the aggregate outstanding principal amount of such Lender’s Revolving
Loans plus its LC Exposure and Swingline Exposure at such time.
 
“Revolving Increase Supplement” means an increase supplement in substantially
the form of Exhibit M.
 
“Revolving Lender” means a Lender with a Revolving Commitment.
 
“Revolving Loan” means a Loan referred to in Section 2.1(a) and made pursuant to
Section 2.4.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.
 
“Security Agreement” means the Amended and Restated Security Agreement,
substantially in the form of Exhibit E, dated as of the Closing Date, among the
Borrower, the Subsidiary Guarantors and the Administrative Agent, for the
benefit of the Secured Parties.
 
“Security Documents” means (a) the Security Agreement, (b) the Pledge Agreement,
(c) each Existing Security Document, and (d) each other security agreement,
instrument or other document executed or delivered pursuant to this Agreement or
any agreement referred to in clauses (a), (b) or (c) above to secure any of the
Obligations.
 
“Senior Debt” means, as of any date, the aggregate principal amount of all
Indebtedness of the Borrower and the Subsidiaries that would be reflected as
liabilities on a consolidated balance sheet of the Borrower and the Subsidiaries
as of such date prepared in accordance with GAAP.
 
“Senior Leverage Ratio” means, as of any date, the ratio of (i) Senior Debt on
such date to (ii) Adjusted Operating Cash Flow of the Borrower for the most
recently completed four fiscal quarters in respect of which a Compliance
Certificate has been delivered in accordance with Section 6.1(c).
 
 
20

--------------------------------------------------------------------------------

 
“Senior Notes” means the 7.25% Senior Notes due 2014 of the Parent.
 
“Senior Note Refinancing” means the Senior Notes (a) have been repaid in full
and discharged with the proceeds of Replacement Debt, or (b) have been amended,
in form and substance reasonably satisfactory to the Administrative Agent, to
provide that the first scheduled payment of principal thereon shall not occur
prior to the Permitted Debt Maturity Date.
 
“Significant Transaction” means each of the following, regardless of whether any
requirement under Section 6.1(f) with respect thereto shall have been satisfied:
 
(a) any transaction referred to in Section 7.3(a)(i),
 
(b) any transaction referred to in Section 7.3(a)(iii) which is not otherwise
permitted by Section 7.3,
 
(c) any Acquisition by the Parent or any of its subsidiaries other than from the
Parent or any of its subsidiaries for which the aggregate consideration payable
by the Parent and its subsidiaries is in excess of $100,000,000,
 
(d) any transaction (i) referred to in Section 7.5(c) which is not otherwise
permitted by Section 7.5, and (ii) for which the aggregate consideration payable
by the Borrower and the Subsidiaries is in excess of $50,000,000, or
 
(e) any sale, transfer, lease or other disposition of assets by the Parent or
any of its subsidiaries other than to the Parent or any of its subsidiaries for
which the aggregate fair market value of the property of the Parent and its
subsidiaries subject thereto is in excess of $100,000,000.
 
“State Law” means any state law pertaining to or regulating intrastate and local
telecommunications services, or any successor statute or statutes thereto, and
all State Regulations pursuant to such State Law.
 
“State PUC” means any state public utility commission or any other state
commission, agency, department board or authority with responsibility for
regulating intrastate and local telecommunications services.
 
“State Regulations” means all rules, regulations, written policies, orders and
decisions of any State PUC.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power is or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent.
 
 
21

--------------------------------------------------------------------------------

 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means any Subsidiary that is a party to this Agreement
and executes and delivers the applicable Security Documents.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total principal amount of
Swingline Loans outstanding at such time.
 
“Swingline Interest Period” means, subject to the provisions of Section 2.6(a),
with respect to any Swingline Loan requested by the Borrower, the period
commencing on the date of Borrowing with respect to such Swingline Loan and
ending not in excess of ten days thereafter, as selected by the Borrower in its
irrevocable Borrowing Request, provided, however, that (i) if any Swingline
Interest Period would otherwise end on a day that is not a Business Day, such
Swingline Interest Period shall be extended to the next succeeding Business Day,
and (ii) the Borrower shall select Swingline Interest Periods so as not to have
more than three different Swingline Interest Periods outstanding at any one
time.
 
“Swingline Lender” means CNYB, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.10.
 
“Syndication Agent” means Royal Bank of Canada, in its capacity as the
syndication agent hereunder.
 
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority including any interest,
additions to, tax or penalties applicable thereto.
 
“Total Credit Exposure” means, with respect to any Lender at any time, the sum
of such Lender’s Revolving Credit Exposure, unused Revolving Commitment,
outstanding Add-on Term Loans and unfunded Add-on Term Loan Commitments.
 
“Total Debt” means, as of any date, the aggregate principal amount of all
Indebtedness of the Parent and its subsidiaries that would be reflected as
liabilities on a consolidated balance sheet of the Parent and its subsidiaries
as of such date prepared in accordance with GAAP.
 
“Total Leverage Ratio” means, as of any date, the ratio of (i) Total Debt as of
such date to (ii) Adjusted Operating Cash Flow of the Parent for the most
recently completed four fiscal quarters in respect of which a Compliance
Certificate has been delivered in accordance with Section 6.1(c).
 
“Transactions” means (i) the execution and delivery by each Loan Party of each
Loan Document to which it is a party on the Closing Date, (ii) the initial
borrowing of the Loans and the issuance of
 
 
22

--------------------------------------------------------------------------------

 
any Letters of Credit on the Closing Date, (iii) the other transactions
contemplated to occur on the Closing Date, and (iv) the payment of premiums,
fees, interest, commissions and expenses in connection with each of the
foregoing.
 
“Trigger Date” means October 15, 2013.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to, in the case of (i) a Revolving Borrowing or an
Add-on Term Loan Borrowing, the LIBO Rate or the Alternate Base Rate or (ii) a
Swingline Borrowing, a Borrowing at the Alternate Base Rate.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2. Classification of Loans and Borrowings
 
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings may also be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
 
Section 1.3. Terms Generally
 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(ii) any definition of or reference to any law shall be construed as referring
to such law as from time to time amended and any successor thereto and the rules
and regulations promulgated from time to time thereunder, (iii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iv) the
 
 
23

--------------------------------------------------------------------------------

 
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (v) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Any reference to an “applicable Lender” shall
mean (i) in the case of Revolving Borrowings, Swingline Loans and Letters of
Credit, Lenders having a Revolving Commitment, and (ii) in the case of Add-on
Term Loan Borrowings, Lenders having Add-on Term Loan Commitments.
 
Section 1.4. Accounting Terms; GAAP
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Unless the context otherwise requires, any reference to a fiscal
period shall refer to the relevant fiscal period of the Borrower.
 
ARTICLE 2
THE CREDITS
Section 2.1. Commitments and Loans
 
(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender having a Revolving Commitment agrees to make Revolving Loans to the
Borrower in dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
 
(b) Add-on Term Loan Commitments. The Borrower may, at any time at its sole
cost, expense and effort, request any one or more of the Lenders (other than a
Defaulting Lender), an Affiliate of a Lender (other than a Defaulting Lender) or
an Approved Fund of a Lender (other than a Defaulting Lender) (the decision to
be within the sole and absolute discretion of such Lender, Affiliate or Approved
Fund), or any other Person reasonably satisfactory to the Administrative Agent,
to commit to make an Add-on Term Loan, by submitting an Add-on Term Loan
Supplement duly executed by the Borrower and each such Lender, Affiliate,
Approved Fund or other Person, as the case may be, to the Administrative
Agent.  If such an Add-on Term Loan Supplement is in all respects reasonably
satisfactory to the Administrative Agent, the
 
 
24

--------------------------------------------------------------------------------

 
Administrative Agent shall execute such Add-on Term Loan Supplement and deliver
a copy thereof to the Borrower and each such Lender, Affiliate, Approved Fund or
other Person, as the case may be.  Upon execution and delivery of such Add-on
Term Loan Supplement by the Administrative Agent, (i) in the case of each such
Lender, such Lender’s Add-on Term Loan Commitment with respect thereto shall be
in the amount set forth in such Add-on Term Loan Supplement, and (ii) in the
case of each such Affiliate, Approved Fund or other Person, such Affiliate,
Approved Fund or other Person shall thereupon become a party hereto and shall
for all purposes of the Loan Documents be deemed a “Lender” having an Add-on
Term Loan Commitment as set forth in such Add-on Term Loan Supplement; provided,
however, that:
 
(A)           immediately after giving effect thereto, the sum of the initial
principal amount of all Add-on Term Loans plus all unfunded Add-on Term Loan
Commitments plus all Revolving Commitments shall not exceed $125,000,000;
 
(B)           each such request for Add-on Term Loan Commitments when aggregated
with any contemporaneous increases in the Revolving Commitments made pursuant to
Section 2.5(e) shall be in an amount not less than $25,000,000 and in an
integral multiple of $1,000,000;
 
(C)           the scheduled amortization of each Add-on Term Loan shall not
exceed 1.0% of the original principal amount thereof per annum;
 
(D)           each such Affiliate, Approved Fund or other Person shall have
delivered to the Administrative Agent and the Borrower all forms, if any, that
are required to be delivered by such Affiliate, Approved Fund or other Person
pursuant to Section 3.7;
 
(E)           the Borrower shall have delivered to the Administrative Agent for
further distribution to each Lender a certificate of a Financial Officer
demonstrating compliance on a pro forma basis with the Financial Covenants
immediately after giving effect thereto and the Administrative Agent shall have
received reasonably detailed projections of the Financial Covenants through the
Maturity Date after giving effect to such Add-on Term Loan, such customary
certificates, legal opinions and other items as it shall reasonably request in
connection with such Add-on Term Loan Commitments;
 
(F)           after giving effect to each Add-on Term Loan, there shall not have
occurred and be continuing any Default; and
 
(G)           all of the other terms and conditions of each Add-on Term Loan
shall be substantially the same as those contained in this Agreement, with such
changes thereto as shall be reasonably acceptable to the Administrative Agent.
 
(c) Add-on Term Loans. Subject to the terms and conditions hereof and the terms
and conditions, if any, set forth in the applicable Add-on Term Loan Supplement,
each Lender having an Add-on Term Loan Commitment related thereto severally
agrees to make a term loan (each an “Add-on Term Loan” and, collectively with
the Add-on Term Loan of each other Lender, the “Add-on Term Loans”) to the
Borrower on the Add-on Term Loan Borrowing Date referred to therein in a
principal amount equal to such Lender’s Add-on Term Loan Commitment reflected in
such Add-on Term Loan Supplement.  On and as of the Closing Date no Lender has
an Add-on Term Loan Commitment.
 
 
25

--------------------------------------------------------------------------------

 
(d) MFN Applicable Margin.  If as of any date the interest rate margin then
applicable to any ABR Add-on Term Loan (the “ABR MFN Margin”) would, without
giving effect to this Section 2.1(d), exceed the Applicable Margin applicable to
any ABR Revolving Borrowing by 0.25% or more, then notwithstanding anything to
the contrary contained in the defined term “Applicable Margin”, the Applicable
Margin for each ABR Revolving Borrowing and each Swingline Loan shall instead be
equal to the ABR MFN Margin.  If as of any date the interest rate margin then
applicable to any Eurodollar Add-on Term Loan (the “Eurodollar MFN Margin”)
would, without giving effect to this Section 2.1(d), exceed the Applicable
Margin applicable to any Eurodollar Revolving Borrowing by 0.25% or more, then
notwithstanding anything to the contrary contained in the defined term
“Applicable Margin”, the Applicable Margin for each Eurodollar Revolving
Borrowing and for any fee payable under Section 3.3(b)(i) shall instead be equal
to the Eurodollar MFN Margin.
 
Section 2.2. Loans and Borrowings
 
(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the applicable Lenders ratably in accordance with their
respective Revolving Commitments, and each Add-on Term Loan shall be made as
part of a Borrowing consisting of Add-on Term Loans made by the applicable
Lenders in accordance with their respective related Add-on Term Loan
Commitments.  The failure of any applicable Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Revolving Commitments and Add-on Term Loan Commitments of the
applicable Lenders are several, and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.
 
(b) Subject to Section 3.4, each Borrowing shall be comprised entirely of (i)
Revolving Loans, Add-on Term Loans or Swingline Loans, as applicable, and (ii)
ABR Loans or Eurodollar Loans, as applicable, in each case as the Borrower may
request in accordance herewith; provided that each Swingline Loan shall be an
ABR Loan.  Each applicable Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan, provided that any exercise of such option shall not (i) affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement or (ii) increase any cost or expense to the Borrower or impose
any additional withholding requirement on the Borrower.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in a minimum amount of $1,000,000 and in integral
multiples of $500,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in a minimum amount of $1,000,000 and in integral multiples
of $500,000, provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments, in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.9(e) or in an
aggregate amount that is required to finance the reimbursement of a Swingline
Loan as contemplated by Section 2.10(c), and an ABR Add-on Term Borrowing may be
in an aggregate amount that is equal to the
 
 
26

--------------------------------------------------------------------------------

 
entire unused Add-on Term Commitments.  Each Swingline Loan shall be in an
amount that is agreed upon by the Borrower, the Administrative Agent and the
Swingline Lender.  Borrowings of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of 10
Eurodollar Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date, in the case of Revolving Loans and Add-on Term Loans.
 
Section 2.3. Requests for Borrowings
 
(a) To request a Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone or e-mail (i) in the case of a Eurodollar
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 2:00 p.m., New York City time, on the date of the
proposed Borrowing.  Each such telephonic or e-mail borrowing request shall be
irrevocable and shall be confirmed by no later than 3:00 p.m., New York City
time, on the date of such request by hand delivery, e-mail or facsimile to the
Administrative Agent of a copy of a written Borrowing Request signed by the
Borrower.  Each such telephonic or e-mail borrowing request and written
Borrowing Request shall specify the following information in compliance with
Section 2.2:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be a Revolving Borrowing or an Add-on Term
Loan Borrowing;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4.
 
(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
 
 
27

--------------------------------------------------------------------------------

 
Section 2.4. Funding of Borrowings
 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.10.  Subject to Section
5.2, the Administrative Agent will make such Loans available to the Borrower by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request, provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.9(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to 3:00 p.m., New York City time, on the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section or paragraph (e) of Section 2.9 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender agrees to pay
to the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  If such Lender’s share of such Borrowing is not
made available to the Administrative Agent by such Lender within three Business
Days after the date of such Borrowing, the Administrative Agent shall give
notice of such fact to the Borrower and the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
otherwise applicable to such Borrowing, on demand, from the Borrower.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or the
Borrower against any Defaulting Lender.
 
Section 2.5. Termination, Reduction and Increase of Commitments
 
(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.
 
(b) In the event that the Senior Note Refinancing shall not have occurred prior
to the Trigger Date, then on the Trigger Date each Revolving Commitment shall
automatically reduce to zero ($0) and terminate.
 
(c) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments, provided that (i) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.7, the sum of the
Revolving Credit Exposures would exceed the total Revolving Commitments, and
(ii) each such
 
 
28

--------------------------------------------------------------------------------

 
reduction shall be in a minimum amount of $5,000,000 and in integral multiples
of $1,000,000.
 
(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (c) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the occurrence or non-occurrence of any
event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Each reduction, and any termination, of the
Revolving Commitments shall be permanent, and each such reduction shall be made
ratably among the applicable Lenders (other than a Defaulting Lender) in
accordance with their respective Revolving Commitments.
 
(e) The Borrower may at any time and from time to time, at its sole cost,
expense and effort, request any one or more of the Lenders (other than a
Defaulting Lender), an Affiliate of a Lender (other than a Defaulting Lender) or
an Approved Fund of a Lender (other than a Defaulting Lender) to increase its
Revolving Commitment or to provide a new Revolving Commitment, as the case may
be (the decision to be within the sole and absolute discretion of such Lender,
Affiliate or Approved Fund), or any other Person reasonably satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender to provide a new
Revolving Commitment, by submitting a Revolving Increase Supplement duly
executed by the Borrower and each such Lender, Affiliate, Approved Fund or other
Person, as the case may be, to the Administrative Agent.  If such Revolving
Increase Supplement is in all respects reasonably satisfactory to the
Administrative Agent, the Administrative Agent shall execute such Revolving
Increase Supplement and deliver a copy thereof to the Borrower and each such
Lender, Affiliate, Approved Fund or other Person, as the case may be.  Upon
execution and delivery of such Revolving Increase Supplement by the
Administrative Agent, (i) in the case of each such Lender, such Lender’s
Revolving Commitment shall be increased to the amount set forth in such
Revolving Increase Supplement, (ii) in the case of each such Affiliate, Approved
Fund or other Person, such Affiliate, Approved Fund or other Person shall
thereupon become a party hereto and shall for all purposes of the Loan Documents
be deemed a “Lender” having a Revolving Commitment as set forth in such
Revolving Increase Supplement, and (iii) in each case, the Revolving Commitment
of such Lender, Affiliate, Approved Fund or such other Person, as the case may
be, shall be as set forth in the applicable Revolving Increase Supplement;
provided, however, that:
 
(A)           immediately after giving effect thereto, the aggregate Revolving
Commitments plus all unfunded Add-on Term Loan Commitments plus the initial
principal amount of all Add-on Term Loans shall not exceed $125,000,000;
 
 
29

--------------------------------------------------------------------------------

 
(B)           each such increase when aggregated with any contemporaneous Add-on
Term Loans or Add-on Term Loan Commitments made pursuant to Section 2.1(b) shall
be in an amount not less than $25,000,000 and in an integral multiple of
$1,000,000;
 
(C)           if Revolving Loans would be outstanding immediately after giving
effect to each such increase, then simultaneously with such increase (1) each
such Lender, each such Affiliate, Approved Fund or other Person and each other
Lender shall be deemed to have entered into a master assignment and acceptance
agreement, in form and substance substantially similar to Exhibit A, pursuant to
which each such other Lender shall have assigned to each such Lender and each
such Affiliate, Approved Fund or other Person a portion of its Revolving Loans
necessary to reflect proportionately the Revolving Commitments as adjusted in
accordance with this subsection (f), and (2) in connection with such assignment,
each such Lender and each such Affiliate, Approved Fund or other Person shall
pay to the Administrative Agent, for the account of the other Lenders, such
amount as shall be necessary to appropriately reflect the assignment to it of
Revolving Loans, and in connection with such master assignment each such other
Lender may treat the assignment of Eurodollar Borrowings as a prepayment of such
Eurodollar Borrowings for purposes of Section 3.6; and
 
(D)           each such Affiliate, Approved Fund or other Person shall have
delivered to the Administrative Agent and the Borrower all forms, if any, that
are required to be delivered by such Affiliate, Approved Fund or other Person
pursuant to Section 3.7.
 
Section 2.6. Repayment of Loans
 
(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each applicable Lender (i) the unpaid principal amount
of each Revolving Loan on the Maturity Date, (ii) the unpaid principal amount of
each Add-on Term Loan on the Maturity Date, and (iii) the unpaid principal
amount of each Swingline Loan on the earliest to occur of the last day of the
Swingline Interest Period applicable thereto, the tenth Business Day immediately
preceding the Maturity Date, and the date on which the Swingline Loans shall
become due and payable pursuant to the provisions hereof, whether by
acceleration or otherwise, provided that on each date that a Revolving Borrowing
is made, the Borrower shall repay all Swingline Loans then outstanding.
 
(b) The unpaid principal amount of each Add-on Term Loan shall be payable in
such amounts and on such dates, if any, as shall be set forth in the applicable
Effective Add-on Term Loan Supplement.
 
Section 2.7. Prepayment of Loans
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.  Each prepayment of a Borrowing shall be applied, at the Borrower’s
discretion, to (i) the Add-on Term Loans and/or (ii) the Revolving Loans.  Each
prepayment of an Add-on Term Loan shall be applied pro rata to reduce the
remaining installments payable thereon pro rata.
 
 
30

--------------------------------------------------------------------------------

 
(b) In the event that the Senior Note Refinancing shall not have occurred prior
to the Trigger Date, then on the Trigger Date the Borrower shall prepay all of
the Loans and all LC Disbursements, all accrued interest thereon and all accrued
fees payable hereunder.
 
(c) In the event of any partial reduction or termination of the Revolving
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the Borrower and the applicable Lenders of
the sum of the Revolving Credit Exposures after giving effect thereto and (ii)
if such sum would exceed the total Revolving Commitments after giving effect to
such reduction or termination, then the Borrower shall, on the date of such
reduction or termination, prepay Revolving Borrowings in an amount sufficient to
eliminate such excess.  To the extent that the Revolving Borrowings have been
prepaid in full and the Revolving Credit Exposure still exceeds the Revolving
Commitments as a result of the LC Exposure, the Borrower shall cash
collateralize, on terms and conditions in accordance with the provisions set
forth in Section 2.9(i) of this Agreement, outstanding Letters of Credit in a
principal amount sufficient to eliminate the excess Revolving Credit Exposure.
 
(d) The Borrower shall notify the Administrative Agent (and, in the case of the
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of a prepayment of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 3:00 p.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid, provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.5, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.5.  Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing under
Section 2.7(a) shall (i) with respect to Eurodollar Borrowings, be in a minimum
amount of $1,000,000 and in integral multiples of $100,000, and (ii) with
respect to ABR Borrowings, be in a minimum amount of $500,000 and in integral
multiples of $100,000.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.1.
 
Section 2.8. Evidence of Debt
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the debt of the Borrower to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for
 
 
31

--------------------------------------------------------------------------------

 
the account of the Lenders and each Lender’s share thereof.
 
(c) The entries made in the accounts maintained pursuant to paragraphs (a) or
(b) of this Section shall be, absent demonstrable error, prima facie evidence of
the existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(d) Any Lender may request that the Loans made by it be evidenced by a Note.  In
such event, the Borrower shall prepare, execute and deliver to such Lender, a
Note payable to such Lender.  In addition, if requested by a Lender, its Note
may be made payable to such Lender and its registered assigns in which case all
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 10.4) be represented by one or more Notes
in like form payable to the payee named therein and its registered assigns.
 
Section 2.9. Letters of Credit
 
(a) General. Subject to the terms and conditions set forth herein and in Section
2.12(d), the Borrower may request the issuance of Letters of Credit denominated
in dollars for its own account (or for the account of any Subsidiary), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the period from the Closing Date to the third
day prior to the Maturity Date.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank, the terms and conditions
of this Agreement shall control.  Upon satisfaction of the conditions in Section
5 on the Closing Date, in each case automatically and without further action on
the part of any Person, (i) each Existing Letter of Credit will be deemed to be
a Letter of Credit issued hereunder for all purposes of the Loan Documents and
(ii) each Lender that has issued an Existing Letter of Credit shall be deemed to
have granted to each other Lender with a Revolving Commitment, and each other
such Lender shall be deemed to have acquired from such issuer, a participation
in each Existing Letter of Credit equal to such other Lender’s Applicable
Percentage of (A) the aggregate amount available to be drawn under such Existing
Letter of Credit and (B) the aggregate amount of any reimbursement obligation in
respect of any LC Disbursement in respect thereof.  With respect to each
Existing Letter of Credit (x) if, prior to the Closing Date, the relevant issuer
sold a participation therein to a Lender with a Revolving Commitment, such
issuer and Lender agree that such participation shall be automatically canceled
upon consummation of the Closing Date, and (y) if, prior to the Closing Date,
the relevant issuer sold a participation therein to any bank or financial
institution that is not a Lender with a Revolving Commitment, such issuer shall
procure the termination of such participation on or prior to the Closing Date.
 
(b) Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send by facsimile (or transmit by e-mail, with attachments thereto, if any,
in .pdf format) to the Issuing Bank and the Administrative Agent (not later than
two Business Days
 
 
32

--------------------------------------------------------------------------------

 
before the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and, upon issuance, amendment, renewal or extension of each Letter of
Credit, the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $25,000,000 and (ii) the total Revolving Credit
Exposures shall not exceed the total Revolving Commitments.
 
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is three days prior to the Maturity Date, provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods of
lengths not to exceed one year (which shall in no event extend beyond the date
that is three days prior to the Maturity Date).
 
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the applicable Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each such Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each such Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each such
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever;
provided, however, that no Revolving Lender shall be obligated to make any
payment to the Administrative Agent for any wrongful LC Disbursement made by the
Issuing Bank as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Issuing Bank.
 
 
33

--------------------------------------------------------------------------------

 
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, then the Issuing Bank shall notify the Borrower to
reimburse the Issuing Bank therefor, in which case the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement and any accrued interest thereon not later than 2:00 p.m.,
New York City time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 1:00 p.m.,
New York City time, on such date, or if such notice has not been received by the
Borrower prior to such time on such date, then not later than 2:00 p.m., New
York City time, on (A) the Business Day that the Borrower receives such notice,
if such notice is received prior to 1:00 p.m., New York City time, on the day of
receipt or (B) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt, provided that, if the LC Disbursement is equal to or greater
than $1,000,000, the Borrower may, subject to the conditions of borrowing set
forth herein, request in accordance with Section 2.3 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan.  If the Borrower fails to make such payment when
due (or if any such reimbursement payment is required to be refunded to the
Borrower for any reason), the Issuing Bank may notify the Administrative Agent
that the Issuing Bank is requesting that the applicable Lenders make an ABR
Revolving Borrowing in an amount equal to such LC Disbursement and any accrued
interest thereon, in which case (1) the Administrative Agent shall notify each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of such ABR Revolving Borrowing, and (2) each Lender shall,
whether or not any Default shall have occurred and be continuing, any
representation or warranty shall be accurate, any condition to the making of any
loan hereunder shall have been fulfilled, or any other matter whatsoever, make
the Loan to be made by it under this paragraph by wire transfer of immediately
available funds to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders, (A) on such date, in
the event that such Lender shall have received notice of such ABR Revolving
Borrowing prior to 1:00 p.m., New York City time, or (B) if such notice has not
been received by such Lender prior to such time on such date, then not later
than 2:00 p.m., New York City time, on (x) the Business Day that such Lender
receives such notice, if such notice is received prior to 1:00 p.m., New York
City time, on the day of receipt or (y) the Business Day immediately following
the day that such Lender receives such notice, if such notice is not received
prior to such time on the day of receipt.  Such Loans shall, for all purposes
hereof, be deemed to be an ABR Revolving Borrowing referred to in Section 2.1(a)
and made pursuant to Section 2.4, and the Lenders’ obligations to make such
Loans shall be absolute and unconditional.  The Administrative Agent will make
such Loans available to the Issuing Bank by promptly crediting or otherwise
transferring the amounts so received, in like funds, to the Issuing Bank for the
purpose of repaying in full the LC Disbursement and all accrued interest
thereon.  An ABR Borrowing pursuant to this Section 2.9(e) made when the
conditions to an ABR Borrowing are not satisfied under Section 5.2 shall not be
deemed to have satisfied the Borrower’s reimbursement obligation with respect to
an LC Disbursement for purposes of determining whether or not an Event of
Default exists under clause (a) of Article 8.
 
(f) Obligations Absolute. Except as provided below, to the fullest extent
permitted by law, the Borrower’s obligations to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall
 
 
34

--------------------------------------------------------------------------------

 
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither any Credit Party nor any of their respective Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the Issuing Bank shall be liable to the Borrower to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower or any Subsidiary that are caused by the Issuing
Bank’s failure to exercise care when determining whether (x) drafts and other
documents presented under a Letter of Credit issued by it comply with the terms
thereof, or (y) to pay under any Letter of Credit.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the applicable Lenders with respect to any such
LC Disbursement.
 
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 3.1(b) shall apply.  Interest
 
 
35

--------------------------------------------------------------------------------

 
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (d) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
 
(i) Cash Collateral. If (x) any Event of Default shall occur and be continuing,
on the Business Day that the Borrower receives notice from the Administrative
Agent or the Required Lenders demanding the deposit of cash collateral pursuant
to this paragraph, or (y) the maturity of the Revolving Loans has been
accelerated, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
applicable Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in paragraph (h) or (i) of Article 8.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Section 2.9.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Such deposit shall not bear interest, nor
shall the Administrative Agent be under any obligation whatsoever to invest the
same, provided, however, that, at the request of the Borrower, such deposit
shall be invested by the Administrative Agent in direct short-term obligations
of, or short-term obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, in each case
maturing no later than the expiry date of the Letter of Credit giving rise to
the relevant LC Exposure.  Interest or profits, if any, on such investments
shall accumulate in such account.  Moneys in such account shall be applied by
the Administrative Agent as follows: first, to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed, second, if there be any
excess, to be held for the satisfaction of the reimbursement obligations
(contingent or otherwise) of the Borrower for the LC Exposure at such time,
third, if there be any excess, to reduce the Revolving Credit Exposure of all of
the Lenders pro rata, and fourth, if there be any excess and if the maturity of
the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount and any interest thereon (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
 
Section 2.10. Swingline Loans
 
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time in dollars
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of the total
Revolving Credit
 
 
36

--------------------------------------------------------------------------------

 
Exposures exceeding the total Revolving Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Notwithstanding the foregoing, the Swingline Lender
shall not be required to make a Swingline Loan if (i) any Revolving Lender shall
be a Defaulting Lender, (ii) any Revolving Lender shall have notified the
Swingline Lender and the Borrower in writing at least one Business Day prior to
the date of Borrowing with respect to such Swingline Loan that the conditions
set forth in Section 5.2 have not been satisfied and such conditions remain
unsatisfied as of the requested time of the making of such Swingline Loan or
(iii) the Lenders have not made the initial Revolving Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 3:00
p.m., New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify (i) the aggregate principal amount
to be borrowed, (ii) the requested date of such Borrowing, and (iii) the amount
of, and the length of the Swingline Interest Period for, each Swingline Loan,
provided, however, that no such Swingline Interest Period shall end after the
Business Day immediately preceding the Maturity Date.  The Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.9(e), by
remittance to the Issuing Bank) by 3:30 p.m., New York City time, on the
requested date of such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., New York City time, on any Business Day notify the
Administrative Agent that the Swingline Lender is requesting that each Lender,
and the Administrative Agent may (with the consent of Required Lenders) or shall
(at the request of Required Lenders) by written notice given to the Swingline
Lender not later than 11:00 a.m., New York City time, on any Business Day
require that each Lender, at the option of the Borrower, (i) make a Revolving
Loan in an amount equal to its pro rata Revolving Commitment with respect to the
outstanding principal balance of, and accrued and unpaid interest on, the
Swingline Loans, or (ii) acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  In
either such case (i) the Administrative Agent shall notify each Lender of the
details thereof and of the amount of such Lender’s Revolving Loan or
participation interest, as the case may be, and (ii) each Lender shall, whether
or not any Default shall have occurred and be continuing, any representation or
warranty shall be accurate, any condition to the making of any Loan hereunder
shall have been fulfilled, or any other matter whatsoever, make the Revolving
Loan required to be made by it, or
 
 
37

--------------------------------------------------------------------------------

 
purchase the participation required to be purchased by it, under this paragraph
by wire transfer of immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, (A) in the event that such Lender receives such notice prior to
12:00 noon, New York City time, on any Business Day, by no later than 3:00 p.m.,
New York City time, on such Business Day, or (B) in the event that such Lender
receives such notice at or after 12:00 noon, New York City time, on any Business
Day, by no later than 1:00 p.m. New York City time on the immediately succeeding
Business Day.  Any Loans made pursuant to this paragraph (c) shall, for all
purposes hereof, be deemed to be Revolving Loans referred to in Section 2.1 and
made pursuant to Section 2.4(a), and the Lenders’ obligations to make such Loans
shall be absolute and unconditional.  The Administrative Agent will make such
Loans, or the amount of such participations, as the case may be, available to
the Swingline Lender by promptly crediting or otherwise transferring the amounts
so received, in like funds, to the Swingline Lender.  Each Lender shall also be
liable for an amount equal to the product of its pro rata Revolving Commitment
and any amounts paid by the Borrower pursuant to this Section 2.10 that are
subsequently rescinded or avoided, or must otherwise be restored or
returned.  Such liabilities shall be absolute and unconditional and without
regard to the occurrence of any Default or the compliance by the Borrower with
any of its obligations under the Loan Documents.  Whenever the Administrative
Agent is reimbursed by the Borrower, for the account of the Swingline Lender,
for any payment in connection with Swingline Loans and such payment relates to
an amount previously paid by a Lender pursuant to this Section, the
Administrative Agent will promptly pay over such payment to such Lender.  The
purchase of participations in a Swingline Loan or the making by the Lenders of a
Revolving Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
 
Section 2.11. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
 
(a) Each Loan Party shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal of Loans, LC
Disbursements, interest or fees, or of amounts payable under Sections 3.5, 3.6,
3.7 or 10.3, or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without setoff or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its office at 1301 Avenue of the
Americas, New York, New York, or such other office as to which the
Administrative Agent may notify the other parties hereto, except payments to be
made to the Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 3.5, 3.6, 3.7 and 10.3 shall be
made directly to the Persons entitled thereto and payments made pursuant to
other Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of Loans,
unreimbursed LC Disbursements, interest, fees and commissions then due hereunder
(after giving effect to all applicable grace periods and/or cure periods, if
any), such funds shall be applied (i) first, towards payment of interest, fees
and commissions then due
 
 
38

--------------------------------------------------------------------------------

 
hereunder ratably among the parties entitled thereto in accordance with the
amounts of interest, fees and commissions then due to such parties and (ii)
second, towards payment of principal of Loans and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal of Loans and unreimbursed LC Disbursements then
due to such parties.
 
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other applicable Lender,
then the applicable Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of, and accrued interest on, their respective Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Loan Party consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from a Loan Party
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Credit Parties hereunder that such Loan Party will
not make such payment, the Administrative Agent may assume that such Loan Party
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to such Credit Parties the amount due.  In such
event, if such Loan Party has not in fact made such payment, then each such
Credit Party severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Credit Party with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e) If any Credit Party shall fail to make any payment required to be made by it
pursuant to Section 2.4(b) or 2.9(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Credit
Party to satisfy such Credit Party’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
 
 
39

--------------------------------------------------------------------------------

 
Section 2.12. Defaulting Lenders
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 3.3(a);
 
(b) the Commitments and Total Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 10.2); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
 
(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:
 
(i) all of such Swingline Exposure and LC Exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages to the extent (A) immediately after giving effect thereto, the sum
of all non-Defaulting Lenders’ Revolving Credit Exposure would not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments and (B) the
conditions set forth in Section 5.2 are satisfied at such time (for the
avoidance of doubt, no Lender’s Revolving Commitment shall be changed as a
result of such reallocation);
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within one Business Day following notice by the
Administrative Agent, the Borrower shall, after giving effect to any partial
reallocation pursuant to clause (i) above, (A) first, prepay such Swingline
Exposure and (B) second, cash collateralize such Defaulting Lender’s LC Exposure
in accordance with the procedures set forth in Section 2.9(i) for so long as
such LC Exposure is outstanding;
 
(iii) to the extent the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 2.12(c), the Borrower
shall not be required to pay any fees for the account of such Defaulting Lender
pursuant to Section 3.3(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of such non-Defaulting Lender is reallocated pursuant to
this Section 2.12(c), then the fees payable to the Lenders pursuant to Section
3.3(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
 
(v) the Administrative Agent shall promptly notify the Lenders of any
reallocation described in this Section 2.12(c);
 
 
40

--------------------------------------------------------------------------------

 
(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.12(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.12(c)(i) (and Defaulting Lenders shall not participate
therein); and
 
(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.11(c) but
excluding Section 3.9) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be reasonably determined by the Administrative Agent (i) first, to the
payment of any amounts then owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts then owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder, (iii) third, to the extent requested by the Issuing Bank or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender,
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement, (vii)
seventh, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements in respect of which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 5.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.
 
 
41

--------------------------------------------------------------------------------

 
ARTICLE 3
INTEREST, FEES, YIELD PROTECTION, ETC.
Section 3.1. Interest
 
(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.  The Loans comprising each Eurodollar
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.  The Loans comprising each
Swingline Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Margin for the Swingline Interest Period in effect for such
Borrowing.
 
(b) Notwithstanding the foregoing, if any principal of or interest on any Loan,
any reimbursement obligation in respect of any LC Disbursement or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
the rate applicable to ABR Revolving Loans as provided in the preceding
paragraph of this Section.  In addition, notwithstanding the foregoing, if an
Event of Default under Sections 8(a), (b), (h), (i) or (j) has occurred and is
continuing, then, so long as such Event of Default is continuing, all
outstanding principal of each Loan and all unreimbursed reimbursement
obligations in respect of all LC Disbursements shall, without duplication of
amounts payable under the preceding sentence, bear interest, after as well as
before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to such Loan or LC Disbursement, as the case may be, as provided in
the preceding paragraph of this Section.  In addition, notwithstanding the
foregoing, if an Event of Default (other than an Event of Default under Sections
8(a), (b), (h), (i) or (j)) has occurred and is continuing, then, if the
Administrative Agent or the Required Lenders request, so long as such Event of
Default is continuing, all outstanding principal of each Loan and all
unreimbursed reimbursement obligations in respect of all LC Disbursements shall,
without duplication of amounts payable under the preceding sentence, bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
the rate otherwise applicable to such Loan or LC Disbursement, as the case may
be, as provided in the preceding paragraph of this Section.
 
(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
 
(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
 
 
42

--------------------------------------------------------------------------------

 
excluding the last day).  The applicable Alternate Base Rate and the applicable
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent demonstrable error.
 
Section 3.2. Interest Elections
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.3 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.3.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the applicable Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or e-mail by the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic or e-mail Interest
Election Request shall be irrevocable and shall be confirmed by no later than
3:00 p.m., New York City time, on the date of such request by hand delivery,
e-mail or facsimile to the Administrative Agent of a copy of a written Interest
Election Request signed by the Borrower.
 
(c) Each telephonic, e-mail and written Interest Election Request shall specify
the following information:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
 
43

--------------------------------------------------------------------------------

 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Borrowing shall be converted to
a Eurodollar Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing, (i)
no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
 
Section 3.3. Fees
 
(a) (i) The Borrower agrees to pay to the Administrative Agent for the account
of each Lender having a Revolving Commitment, a commitment fee, which shall
accrue at a rate per annum equal to 0.50% on the daily amount of the unused
Revolving Commitment (provided that Swingline Loans shall not be deemed to be a
use of the Revolving Commitments for the purpose of the calculation of such
commitment fee) during the period from and including the Closing Date to but
excluding the date on which such Revolving Commitment terminates (it being
understood that LC Exposure constitutes a use of the Revolving
Commitment).  Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year, each date on which the
Revolving Commitments are permanently reduced and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the Closing Date.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b) The Borrower agrees to pay to (i) the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at rate per annum equal to the
Applicable Margin on the daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue at a rate per annum equal
to 0.25% on the daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) with respect to each Letter of
Credit during the period from and including the Closing Date to but excluding
the later of the date of termination of the Revolving Commitments and the date
on which there ceases to be any such LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Accrued
participation
 
 
44

--------------------------------------------------------------------------------

 
fees and fronting fees shall be payable in arrears on the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c) The Borrower agrees to pay to each Credit Party, for its own account, the
fees and other amounts payable in connection herewith in the amounts and at the
times separately agreed upon between the Borrower and such Credit Party.
 
(d) All fees and other amounts payable hereunder shall be paid on the dates due,
in immediately available funds to the Administrative Agent for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
hereunder shall not be refundable under any circumstances.
 
Section 3.4. Alternate Rate of Interest
 
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate, as applicable, for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining its Loan included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (and the Administrative
Agent shall give such notice promptly upon having actual knowledge that such
circumstances no longer exist), (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
Section 3.5. Increased Costs; Illegality
 
(a) If any Change in Law shall:
 
(i) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Eurodollar Loans made by such Credit Party or any Letter of
Credit or participations therein, or change the basis of taxation of payments to
such Lender in respect thereof (other than relating to Taxes, which shall be
governed exclusively by Section 3.7, or the imposition of, or any change in the
rate of, any Excluded Taxes payable by a Credit Party);
 
 
45

--------------------------------------------------------------------------------

 
(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Credit Party; or
 
(iii) impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any Letter of Credit or participations therein,
 
and the result of any of the foregoing shall be to increase the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of making or maintaining any Eurodollar Loan or the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party, by an amount which such
Credit Party reasonably deems to be material, hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Credit Party such
additional amount or amounts as will compensate such Credit Party for such
additional costs incurred or reduction suffered.
 
(b) If any Credit Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Credit Party’s capital or on the capital of such Credit Party’s holding company,
if any, as a consequence of this Agreement or the Loans made, the Letters of
Credit issued or the participations therein held, by such Credit Party to a
level below that which such Credit Party or such Credit Party’s holding company
could have achieved but for such Change in Law (taking into consideration such
Credit Party’s policies and the policies of such Credit Party’s holding company
with respect to capital adequacy), by an amount reasonably deemed by such Credit
Party to be material, then from time to time the Borrower will pay to such
Credit Party such additional amount or amounts as will compensate such Credit
Party or such Credit Party’s holding company for any such reduction suffered.
 
(c) A certificate of a Credit Party setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Credit Party
or its holding company, as applicable, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Credit Party the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.
 
(d) Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or reductions incurred more than nine months prior to the date that such
Credit Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Credit Party’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the nine month period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
 
46

--------------------------------------------------------------------------------

 
(e) Notwithstanding any other provision of this Agreement, if, after the Closing
Date any Change in Law shall make it unlawful for any Lender to make or maintain
any Eurodollar Loan or to give effect to its obligations as contemplated hereby
with respect to any Eurodollar Loan, then, by written notice to the Borrower and
to the Administrative Agent:
 
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar Borrowing or
to continue a Eurodollar Borrowing, as applicable, for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as applicable), unless such
declaration shall be subsequently withdrawn; and
 
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.
 
In the event any Lender shall exercise its rights under (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans, as applicable.  For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
 
Section 3.6. Break Funding Payments
 
In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure by the Borrower to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.7(d) and is revoked in accordance therewith), then, in
any such event, the Borrower shall compensate each Lender in an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan) excluding, however, the Applicable
Margin included therein, if any, over (ii) the amount of interest (as reasonably
determined by such
 
 
47

--------------------------------------------------------------------------------

 
Lender) that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth in
reasonable detail the calculations of any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
Section 3.7. Taxes
 
(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder and under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that, if
such Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that, after making all required deductions (including deductions applicable to
additional sums payable under this Section), the applicable Credit Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify each Credit Party, within ten days after
written demand therefor (which demand shall set forth the amount and the reasons
therefor in reasonable detail), for the full amount of any Indemnified Taxes or
Other Taxes (whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority) paid by
such Credit Party on or with respect to any payment by or on account of any
obligation of any Loan Party under the Loan Documents (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable out-of-pocket
expenses arising therefrom or with respect thereto (in the event that the
Borrower is not in default of its obligations under this Section 3.7, excluding
penalties and interest to the extent attributable to the actions or omissions of
such Credit Party), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth the amount of such payment or liability and the
reasons therefor in reasonable detail delivered to the Borrower by a Credit
Party, or by the Administrative Agent on its own behalf or on behalf of a Credit
Party, shall be conclusive absent manifest error. If the Borrower reasonably
believes that Indemnified Taxes or Other Taxes were not correctly or legally
asserted, the applicable Credit Party or Transferee will reasonably cooperate
with the Borrower to obtain a refund of such Indemnified Taxes or Other Taxes
for the benefit of the Borrower, provided that the Borrower shall reimburse the
applicable Credit Party for reasonable out-of-pocket expenses arising from such
cooperation.  Each Credit Party agrees that promptly after it receives written
notice of any Indemnified Taxes or Other Taxes imposed or asserted on it, it
shall endeavor to give notice thereof to the Borrower, provided that such Credit
Party shall have no liability to the Borrower for the failure to give any such
notice.
 
 
48

--------------------------------------------------------------------------------

 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the a copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the relevant Loan
Party is located, or under any treaty to which such jurisdiction is a party,
with respect to payments under the Loan Documents shall deliver to the Borrower
(with a copy to the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law and reasonably requested by the
Borrower from time to time as will permit such payments to be made without
withholding or at a reduced rate.
 
(f) Without limiting the generality of the foregoing, (i) each Lender (and, in
the case of a pass-through entity, each of its beneficial owners) that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) (a “Non-US Lender”) shall to the extent it is legally able to do so
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Borrower and to the Lender from which the related
participation shall have been purchased) (A) two accurate and complete copies of
IRS Form W-8BEN, (B) two accurate and complete copies of IRS Form W-8ECI, (C) in
the case of a Non-US Lender claiming exemption from United States federal
withholding Tax under Section 881(c) of the Code with respect to payments of
“portfolio interest,” (x) a certificate to the effect that such Non-US Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of sections
871(h)(3)(B) and 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code, and (y) duly
completed copies of IRS Form W-8BEN, or (D) any subsequent versions or
successors to such forms, in each case properly completed and duly executed by
such Non-US Lender claiming complete exemption from, or a reduced rate of,
United States federal withholding Tax on all payments by the Borrower or any
Loan Party under any Loan Document, and (ii) each Lender (and, in the case of a
non-United States pass-through entity, each of its beneficial owners) that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall deliver to the Borrower and the Administrative Agent two accurate
and complete copies of IRS Form W-9, or any subsequent versions or successors to
such form. The forms referred to in clauses (i) and (ii) shall be delivered by
each Lender on or before the date it becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation).  In addition, each Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Lender. Each Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).
 
(g) If a Credit Party determines, in its sole discretion, that it has received a
refund of or credit against any Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.7, it shall pay to the Loan Party
an amount equal to such refund or credit (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Party under this Section
3.7 with respect to Taxes or Other Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses of the Credit Party and without interest
 
 
49

--------------------------------------------------------------------------------

 
 
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit); provided that the Loan Party, upon the
request of the Credit Party agrees to repay the amount paid over to the Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Credit Party in the event the Credit Party is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Credit Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Loan Party or any other Person.
 
Section 3.8. Mitigation Obligations
 
If any Credit Party requests compensation under Section 3.5, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, then such
Credit Party shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or Letters of Credit (or any
participation therein) hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Credit Party, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 3.5 or 3.7, as
applicable, in the future and (ii) would not subject such Credit Party to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Credit Party.  The Borrower hereby agrees to pay all
reasonable costs and out of pocket expenses incurred by any Credit Party in
connection with any such designation or assignment.
 
Section 3.9. Replacement of Lenders
 
If (i) any Credit Party requests compensation under Section 3.5, or the Borrower
is required to pay any additional amount to any Credit Party or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, (ii) any
Revolving Lender is a Defaulting Lender, or (iii) any Lender notifies the
Borrower pursuant to Section 3.5(e) that it is unlawful for such Lender to make
or maintain Eurodollar Loans, then the Borrower may, at its sole expense and
effort, upon notice to such Credit Party and the Administrative Agent, require
such Credit Party to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.4), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Credit Party, if a Credit. Party
accepts such assignment); provided that (a) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Bank and the Swingline Bank), which consents
shall not unreasonably be withheld, conditioned or delayed, (b) such Credit
Party shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (c)
unless the Administrative Agent otherwise agrees, the Borrower, the Defaulting
Lender (if any) or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.4(b) and (d) in the case
of any such assignment resulting from a claim for compensation under
 
 
50

--------------------------------------------------------------------------------

 
Section 3.5 or payments required to be made pursuant to Section 3.7, such
assignment will result in a reduction in such compensation or payments.  A
Credit Party shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Credit Party or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
The Parent represents and warrants to the Credit Parties that:
 
Section 4.1. Organization; Powers
 
Each of the Parent, the Borrower and the Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or other organizational power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required by applicable law.
 
Section 4.2. Authorization; Enforceability
 
The Transactions to be entered into by each Loan Party are within the corporate,
partnership or other analogous powers of such Loan Party to the extent it is a
party thereto and have been duly authorized by all necessary corporate,
partnership or other analogous and, if required, equity holder action.  Each
Loan Document has been duly executed and delivered by each Loan Party to the
extent it is a party thereto and constitutes a legal, valid and binding
obligation thereof, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing.
 
Section 4.3. Governmental Approvals; No Conflicts
 
The Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (a) such
as have been or prior to or concurrently with the consummation of the
Transactions will be obtained or made and are or prior to or concurrently with
the consummation of the Transactions will be in full force and effect (except
such consents, approvals, registrations or filings which will be required at the
time, if any, of the exercise of remedies under the Loan Documents by the
Administrative Agent and the Lenders), (b) notices, if any, required to be filed
with the FCC or any applicable State PUC after the consummation of the
Transactions and (c) consents, approvals, registrations, filings or actions
which the failure to obtain or make would not reasonably be expected to result
in a Material Adverse Effect, (ii) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Parent, the Borrower or any Subsidiary or any order of any Governmental
Authority (subject to compliance with any applicable law or regulation which,
upon the exercise of remedies hereunder by the Administrative Agent and the
Lenders, requires filing with or approval of a
 
 
51

--------------------------------------------------------------------------------

 
Governmental Authority), except, in the case of any such applicable law or
regulation, for such violations that would not reasonably be expected to result
in a Material Adverse Effect, (iii) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Parent, the Borrower or any Subsidiary or its assets (other than the Loan
Documents), or give rise to a right thereunder to require any payment to be made
by the Parent, the Borrower or any Subsidiary, or result in a default under
either the indenture for the Senior Notes or the indenture for the New Notes,
except for such violations and defaults that would not reasonably be expected to
result in a Material Adverse Effect and (iv) will not result in the creation or
imposition of any Lien on any asset of the Parent, the Borrower or any of the
Subsidiaries (other than, with respect to each Loan Party, Liens permitted by
Section 7.2 and each Security Document to which such Loan Party is a party).
 
Section 4.4. Financial Condition
 
The Parent has heretofore furnished to the Administrative Agent and the Lenders
the following:
 
(i) the consolidated balance sheets and related consolidated statements of
income, cash flows and shareholders’ equity of (a) the Parent and its
subsidiaries and (b) the Borrower and the Subsidiaries, each as of and for the
fiscal year ended December 31, 2008, reported on by KPMG LLP, a registered
independent public accounting firm, and (ii) the consolidated balance sheets and
consolidated statements of income and cash flows of (a) the Parent and its
subsidiaries and (b) the Borrower and the Subsidiaries, each as of and for the
fiscal quarter ended September 30, 2009 and the portion of the fiscal year then
ended, certified by its chief financial officer; and
 
(ii) with respect to the Borrower and the Subsidiaries, forecasts of financial
performance through and including the Maturity Date (the “Forecasts”).
 
The financial statements referred to above (other than the Forecasts) present
fairly, in all material respects, the financial position and results of
operations and cash flows of such Persons as of such dates and for the indicated
periods in accordance with GAAP, subject in the case of the quarter-end
statements to year-end audit adjustments and the absence of footnotes.  The
Forecasts have been prepared in good faith by the Parent and based on
assumptions believed to be reasonable at the time they were made, it being
understood that forecasts by their nature are uncertain and no assurance is
being given that the results reflected in such forecasted financial information
will be achieved.  Since December 31, 2008, there has been no material adverse
change in the business, assets, operations or financial condition of the
Borrower and the Subsidiaries taken as a whole.
 
Section 4.5. Properties
 
(a) Each of the Parent, the Borrower and the Subsidiaries has good title to, or
valid leasehold interests in, all its real and tangible personal property,
except as would not reasonably be expected to have a Material Adverse Effect.
 
 
52

--------------------------------------------------------------------------------

 
(b) Each of the Parent, the Borrower and the Subsidiaries owns, or is entitled
to use, all United States trademarks, trade names, copyrights, patents and trade
secrets material to its business, and the use thereof by the Parent, the
Borrower and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such failure to own or be entitled to use or
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.6. Litigation and Environmental Matters
 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent,
threatened against (i) the Parent or any of its subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) the Parent,
the Borrower or any of the Subsidiaries that relate to the execution, delivery,
validity or enforceability of any Loan Document or the performance of any of the
Transactions by any of the parties thereto.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any of its
subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
 
Section 4.7. Compliance with Laws and Agreements
 
Each of the Parent and its subsidiaries is in compliance with all laws,
regulations (including the Communications Act and State Law) and orders of any
Governmental Authority (including the FCC and State PUCs) applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except, in each case, where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.
 
Section 4.8. Franchises, FCC, State PUC and Certain Copyright Matters
 
(a) The Borrower and each Subsidiary possesses, or has the right to use, all
Authorizations, and possesses, or has rights under, agreements with public
utilities and microwave transmission companies, satellite communications
companies, pole attachment, use access or rental agreements and utility
easements, including all licenses and permits, to: (i) operate the
Communications Business, except to the extent the absence thereof or failure to
be in compliance therewith would not reasonably be expected to have a Material
Adverse Effect, and (ii) consummate the Transactions.  The Borrower and the
Subsidiaries are in compliance with all such Authorizations, agreements,
easements, licenses and permits with no known conflict with the valid rights of
others, except to the extent such noncompliance or conflict
 
 
53

--------------------------------------------------------------------------------

 
 
would not reasonably be expected to have a Material Adverse Effect.  No event
has occurred which would permit the revocation or termination of any such
Authorization, right, agreement, easement, license or permit which would
reasonably be expected to have a Material Adverse Effect.
 
(b) The Parent and each subsidiary thereof (i) have each duly and timely filed
or caused to be filed (A) all registration statements for the operation of the
Communications Business and other filings which are required to be filed under
the Communications Act and under State Law applicable to them and the
Transactions, and (B) all reports, applications, documents, instruments and
information required to be filed (1) with the FCC and State PUCs, as applicable,
pursuant to all FCC rules, regulations and requests and State Law applicable to
them, or (2) pursuant to any Authorization, in each case, the failure of which
to file would reasonably be expected to have a Material Adverse Effect, and (ii)
is in compliance with the Communications Act and State Law (including, the rules
and regulations of the FCC and State PUCs) and all Authorizations, the failure
with which to comply would reasonably be expected to have a Material Adverse
Effect.  The Parent and each subsidiary thereof has recorded or deposited with
and paid to the United States Copyright Office and the Register of Copyrights
all notices, statements of account, royalty fees and other documents and
instruments required under the Copyright Act, the failure of which to record,
deposit or pay would reasonably be expected to have a Material Adverse
Effect.  To the knowledge of the Parent, as of the Closing Date neither the
Borrower nor any Subsidiary has any material liability to any Person for
copyright infringement under the Copyright Act as a result of its business
operations.
 
(c) The Borrower and the Subsidiaries own or lease all of the property, plant
and equipment necessary to operate the Communications Business.
 
(d) As of the Closing Date, the Borrower and the Subsidiaries, collectively,
hold all material Authorizations required in connection with the Transactions
and with the operation of the Communications Business and each such
Authorization is validly issued and in full force and effect, unimpaired in any
material respect by any act or omission by the Borrower or any Subsidiary.  All
such Authorizations are renewable by their terms or in the ordinary course of
business without the need to (i) comply with any special qualification
procedures not otherwise generally applicable to providers of one or more
services similar to the Communications Business in the State of Alaska, or (ii)
to pay any amounts other than immaterial amounts, routine fees, and amounts in
respect of rebuild obligations, except to the extent such renewal would not
reasonably be expected to have a Material Adverse Effect.
 
(e) To the best of the Parent’s knowledge, except as set forth in Schedule 4.8,
neither the Parent nor any subsidiary thereof is a party to any investigation,
notice of violation, order or complaint issued by or before the FCC, any State
PUC or any Franchise authority which would reasonably be expected to have a
Material Adverse Effect.  Except for such proceedings that affect the
communications industry or the other businesses of the Parent and its
subsidiaries generally or as set forth in Schedule 4.8, there are no proceedings
by or before the FCC, any State PUC or any Franchise authority which would
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Schedule 4.8, the Parent has no knowledge of (i) any impending or threatened
investigation, notice of violation, order, complaint or proceeding before the
FCC, any State PUC or any Franchise authority that would reasonably be expected
to have a Material Adverse Effect, (ii) any pending or threatened non-renewal,
expiration, termination or revocation of
 
 
54

--------------------------------------------------------------------------------

 
any Authorization that would reasonably be expected to have a Material Adverse
Effect, or (iii) has any reasonable basis to expect that any Authorization the
absence of which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, will not be renewed in the ordinary course.
 
Section 4.9. Investment Company Status
 
None of the Parent, the Borrower nor any of the Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 
Section 4.10. Taxes
 
Each of the Parent, the Borrower and the Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (i)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Parent, the Borrower or such Subsidiary, as applicable, has set aside
on its books adequate reserves to the extent required by GAAP or (ii) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
 
Section 4.11. ERISA
 
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $1,000,000 the fair market value of the assets
of all such underfunded Plans.
 
Section 4.12. Disclosure
 
As of the Closing Date, the Parent has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which it or the
Borrower or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information concerning the Parent, the Borrower or any
Subsidiary (other than the projections, budgets or other estimates, or
information of a general economic or industry nature) furnished by or on behalf
of the Parent, the Borrower or any Subsidiary to any Credit Party in connection
with the negotiation of the Loan Documents or delivered thereunder (as modified
or supplemented by other information so furnished), taken as a whole,
 
 
55

--------------------------------------------------------------------------------

 
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time they were made, it being understood that projections by
their nature are uncertain and no assurance is being given that the results
reflected in such projected financial information will be achieved.
 
Section 4.13. Subsidiaries
 
Schedule 4.13 sets forth, as of the Closing Date, the name of, the chief
executive office of, and the ownership interest of (i) the Parent in the
Borrower, and (ii) the Borrower in each of its subsidiaries and identifies each
Subsidiary that is a Subsidiary Guarantor.
 
Section 4.14. Insurance
 
Schedule 4.14 sets forth a description of all insurance maintained by or on
behalf of the Parent, the Borrower and the Subsidiaries on the Closing Date.  As
of the Closing Date, all premiums in respect of such insurance that are due and
payable have been paid.
 
Section 4.15. Labor Matters
 
Except for the Disclosed Matters and except as would not be reasonably likely to
result in a Material Adverse Effect, (i) there are no strikes, lockouts or
slowdowns against the Borrower or any Subsidiary pending or, to the knowledge of
the Borrower, threatened, (ii) the hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, (iii) all material payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary and (iv) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
 
Section 4.16. Solvency
 
Immediately after the consummation of each Transaction on the Closing Date, (i)
the fair value of the assets of the Borrower and the Subsidiaries, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair salable value of
the property of the Borrower and the Subsidiaries, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) each of the
Borrower and the Subsidiary Guarantors will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each of the Borrower and the
Subsidiary Guarantors will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following such date.
 
 
56

--------------------------------------------------------------------------------

 
Section 4.17. Federal Reserve Regulations
 
None of the Parent, the Borrower nor any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.  Immediately before
and immediately after giving effect to the making of each Loan and the issuance
of each Letter of Credit, Margin Stock will constitute less than 25% of the
Borrower’s assets as determined in accordance with Regulation U.
 
Section 4.18. Use of Proceeds
 
The Borrower represents and warrants that it will use the proceeds of (a) the
Revolving Loans and Letters of Credit for general corporate purposes and (b)
each Add-on Term Loan, if any, in accordance with the Effective Add-on Term Loan
Supplement applicable thereto. No part of the proceeds of any Loan or any Letter
of Credit has been or will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately (i) to purchase, acquire or carry any
Margin Stock, or (ii) for any other purpose, in either case that entails a
violation of any of the regulations of the Board, including Regulations T, U and
X.
 
ARTICLE 5
CONDITIONS
Section 5.1. Conditions to Initial Extension of Credit.
 
The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2):
 
(a) Restatement. The Administrative Agent (or its counsel) shall have received
this Agreement, executed and delivered by Lenders under the Existing Credit
Agreement as in effect immediately prior to the Closing Date (each an “Existing
Lender”) constituting Majority Lenders under and as defined in the Existing
Credit Agreement as in effect immediately prior to the Closing Date, and from
each Loan Party.
 
(b) Security Documents. The Administrative Agent shall have received (i) the
Security Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor, (ii) the Pledge Agreement, executed and delivered by the Parent, and
(iii) each other Loan Document, executed and delivered by each Loan Party
signatory thereto.
 
(c) Ownership Structure.  The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, attaching the
organizational chart of GCI and all of its subsidiaries as of the Closing
Date.  The organizational structure of GCI on the Closing Date shall be
satisfactory to the Administrative Agent.
 
(d) Pro Forma Balance Sheet. The Administrative Agent shall have received a
consolidated pro forma balance sheet for the Parent reflecting the Transactions
and the issuance of the New Notes on a pro forma basis for the fiscal quarter
ended September 30, 2009.
 
 
57

--------------------------------------------------------------------------------

 
(e) Fees. The Agents and the Arranger shall have received on or before the
Closing Date all fees required to be paid by the Borrower (including those to be
passed on to the Lenders), and all reasonable out-of-pocket expenses required to
be paid by the Borrower (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent and the Arranger).
 
(f) Solvency Certificate. The Administrative Agent and the Arranger shall have
received a solvency certificate signed by a Financial Officer on behalf of the
Borrower and all of the Subsidiaries substantially in the form of Exhibit J.
 
(g) Lien Searches. The Administrative Agent and the Arranger shall have received
the results of a recent lien search in each of the jurisdictions in which
Uniform Commercial Code financing statements, or other filings or recordations
should be made to evidence or perfect security interests in the Collateral, and
such search shall reveal no liens on any of the Collateral, except for Liens
permitted by Section 7.2 or liens to be discharged prior to or on the Closing
Date.
 
(h) Closing Certificate. The Administrative Agent shall have received a
certificate of each of the Loan Parties, dated the Closing Date, substantially
in the form of Exhibit H, with appropriate insertions and attachments.
 
(i) Financial Officer Certificate.  The Administrative Agent shall have received
a certificate of the Parent, dated the Closing Date and signed by a Financial
Officer of the Parent: (i) setting forth reasonably detailed calculations
demonstrating that (A) the Total Leverage Ratio does not exceed 5.25:1.00, and
(B) the Senior Leverage Ratio does not exceed 3.00:1.00, each on a pro forma
basis immediately after giving effect to the Transactions occurring on the
Closing Date, and (ii) certifying that no Material Adverse Effect has occurred
since December 31, 2008.
 
(j) Financial Officer Certificate.  The Administrative Agent shall have received
a certificate of the Parent, dated the Closing Date and signed by a Financial
Officer of the Parent: (i) certifying compliance with the conditions set forth
in paragraphs (a) and (b) of Section 5.2, (ii) either (A) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by each Loan Party and the validity against each Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required, and (iii) certifying that the
performance by each Loan Party of its obligations under each Loan Document to
which it is a party does not (A) violate any applicable law, statute, rule or
regulations or (B) conflict with, or result in a default or event of default
under, any material agreement of any Loan Party, including, without limitation,
any instrument or agreement (i) governing any debt or equity (or warrant or
option with respect thereto) of GCI and its subsidiaries, and (ii) that would
constitute a material contract of any Loan Party.
 
(k) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
 
 
58

--------------------------------------------------------------------------------

 
(i) the legal opinion of Sherman & Howard L.L.C., special counsel to the Loan
Parties, substantially in the form of Exhibit G-1;
 
(ii) the legal opinion of Hartig Rhodes Hoge & Lekisch, PC, special Alaska
counsel to the Loan Parties, substantially in the form of Exhibit G-2; and
 
(iii) the legal opinion of the Borrower by Tina Pidgeon, special internal FCC
counsel to the Loan Parties, and Mark Moderow, special internal Alaska
regulatory counsel to the Loan Parties, substantially in the form of Exhibit
G-3.
 
(l) Pledged Stock; Stock Powers. The Administrative Agent shall have received
the certificates, if any, representing the certificated shares of Equity
Interests pledged on the Closing Date pursuant to the Security Documents,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof.
 
(m) Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement required by the Security Documents to be filed in order to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the Collateral described therein with the priority provided
for in the Security Documents, shall have been delivered to the Administrative
Agent in proper form for filing.
 
(n) No Default. No Default shall have occurred and be continuing.
 
The Administrative Agent shall notify the Borrower and the Credit Parties of the
Closing Date and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and the Issuing Bank
to issue Letters of Credit hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 10.2) at or
prior to 3:00 p.m. on January 29, 2010 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time).
 
Section 5.2. Conditions to Future Credit Events
 
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than a continuation or conversion of an existing Borrowing) after the
Closing Date, and of the Issuing Bank to issue, amend, renew or extend a Letter
of Credit, is subject to the satisfaction of the following conditions:
 
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of such issuance, amendment, renewal or
extension, as applicable (except (i) to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date and (ii) that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects without further qualification); and
 
(b) at the time of and immediately after giving effect to such Borrowing or such
issuance, amendment, renewal or extension, as applicable, no Default shall or
would exist.
 
 
59

--------------------------------------------------------------------------------

 
Each such Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
ARTICLE 6
AFFIRMATIVE COVENANTS
Until the Revolving Commitments have expired or been terminated, any Add-on Term
Loan Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder (other
than contingent or indemnification obligations not then due) shall have been
paid in full and all Letters of Credit have expired (or have been cash
collateralized or otherwise provided for in full in a manner reasonably
satisfactory to the Issuing Bank) and all LC Disbursements have been reimbursed,
the Parent covenants and agrees with the Credit Parties that:
 
Section 6.1. Financial Statements and Other Information
 
The Parent will furnish or cause to be furnished to the Administrative Agent:
 
(a) within 120 days after the end of each fiscal year, (i) the Parent’s audited
consolidated balance sheet and related consolidated statements of income, cash
flows and shareholders’ equity, and (ii) the Borrower’s audited consolidated
balance sheet and related consolidated statements of income, cash flows and
shareholders’ equity, in each case set forth in this paragraph (a) as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Grant Thornton LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position and results of operations of (x) in the case of the financial
statements referred to in clause (i) above, the Parent on a consolidated basis
in accordance with GAAP consistently applied, and (y) in the case of the
financial statements referred to in clause (ii) above, the Borrower on a
consolidated basis in accordance with GAAP consistently applied;
 
(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, (i) the Parent’s consolidated balance sheet and related
consolidated statements of income and cash flows, and (ii) the Borrower’s
consolidated balance sheet and related consolidated statements of income and
cash flows, in each case set forth in this paragraph (b) as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial position and results of operations of (x)
in the case of the financial statements referred to in clause (i) above, the
Parent on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, and
(y) in the case of the financial statements referred to in clause (ii) above,
the Borrower on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
 
 
60

--------------------------------------------------------------------------------

 
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a Compliance Certificate signed by a Financial Officer of the
Parent (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (ii) setting
forth (A) reasonably detailed calculations demonstrating compliance with the
Financial Covenants as of the most recent fiscal quarter end contemplated by
such financial statements, (B) the Subsidiary Guarantors as of the date of such
Compliance Certificate, and (C) the Excluded Subsidiaries as of the date of such
Compliance Certificate, and (iii) containing either a certification that there
has been no change to the information about the Loan Parties and their property
disclosed in the schedules to the Security Documents or, after the delivery of
the first certification delivered pursuant to this subsection, as previously
certified, or, if so, specifying all such changes;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent, the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, as the case may be;
 
(e) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(f) at least 5 Business Days prior to the consummation of each transaction
constituting a Significant Transaction, the Parent shall have delivered to the
Administrative Agent a certificate of the Parent signed by a Financial Officer
thereof describing such transaction in reasonable detail and certifying that
such Significant Transaction complies with each Section hereof under which such
transaction constitutes a Significant Transaction (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance);
 
(g) within 30 days after the beginning of each fiscal year, an annual
consolidated forecast for the Borrower and the Subsidiaries for such fiscal
year, including projected consolidated statements of income of the Borrower and
the Subsidiaries, all in reasonable detail acceptable to the Administrative
Agent;
 
(h) promptly such other information with documentation required by bank
regulatory authorities under applicable “know your customer” and Anti-Money
Laundering rules and regulations (including, without limitation, the Patriot
Act), as from time to time may be reasonably requested by the Administrative
Agent or such Lender; and
 
(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent, the
Borrower or any Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
 
 
61

--------------------------------------------------------------------------------

 
Section 6.2. Notices of Material Events
 
The Parent will furnish to the Administrative Agent prompt written notice of the
following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Parent or any Affiliate
that, in either case, would reasonably be expected to result in a Material
Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
 
(d) as soon as possible and in no event later than five (5) Business Days after
the receipt thereof by the Parent, the Borrower or any Subsidiary, a copy of any
notice, summons, citations or other written communications concerning any
actual, alleged, suspected or threatened violation of any Environmental Law, or
any Environmental Liability of the Parent, the Borrower or any Subsidiary, in
each case, which would reasonably be expected to have a Material Adverse Effect;
 
(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.2; and
 
(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section (other than paragraph (e)) shall be
accompanied by a statement of a Financial Officer or other Responsible Officer
of the Parent setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
 
Section 6.3. Existence; Conduct of Business
 
The Parent will, and will cause the Borrower and each Subsidiary to, do or cause
to be done all things reasonably necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business, except, in
each case, as otherwise permitted by Section 7.3.
 
Section 6.4. Payment and Performance of Obligations
 
The Parent will, and will cause each subsidiary thereof to, pay or perform
(before the same shall become delinquent or in default) its obligations,
including Tax liabilities, that, if not paid or performed, would reasonably be
expected to result in a Material Adverse Effect, except where (i) the validity
or amount thereof is being contested in good faith by appropriate proceedings,
(ii) the Parent or such subsidiary has
 
 
62

--------------------------------------------------------------------------------

 
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (iii) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect.
 
Section 6.5. Maintenance of Properties
 
The Parent will cause the Borrower and each Subsidiary to, keep and maintain all
tangible property material to the conduct of their businesses, taken as a whole,
in good working order and condition, ordinary wear and tear (and damage caused
by casualty) excepted.
 
Section 6.6. Books and Records; Inspection Rights
 
The Parent will, and will cause the Borrower and each Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Parent will, and will cause the Borrower and each Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times as reasonably requested
 
Section 6.7. Compliance with Laws
 
The Parent will, and will cause each subsidiary thereof to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
 
Section 6.8. Environmental Compliance
 
The Parent will, and will cause each subsidiary thereof to, use and operate all
of its facilities and property in compliance with all Environmental Laws, keep
all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where noncompliance with any of the
foregoing would not reasonably be expected to have a Material Adverse Effect.
 
Section 6.9. Insurance
 
The Parent will, and will cause the Borrower and each Subsidiary to, self-insure
or maintain, with financially sound and reputable insurance companies, (i)
adequate insurance for its insurable properties, all to such extent and against
such risks, including fire, casualty, business interruption and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations and (ii) such
other insurance as is required pursuant to the terms of any Security Document.
 
 
63

--------------------------------------------------------------------------------

 
Section 6.10. Casualty and Condemnation
 
The Borrower will furnish to the Administrative Agent and the Lenders prompt
written notice of any casualty or other insured damage to any property owned or
held by or on behalf of the Borrower or any Subsidiary with a fair market value
immediately prior to such casualty or insured damage of at least $5,000,000, or
the commencement of any action or proceeding for the taking of any property or
interest therein with a fair market value immediately prior to such taking of at
least $5,000,000, under power of eminent domain or by condemnation or similar
proceeding.
 
Section 6.11. Additional Subsidiaries
 
If any Subsidiary is formed or acquired after the Closing Date (each a “New
Subsidiary”), and remains a Subsidiary for not less than ten Business Days, not
later than the tenth Business Day after the date on which such New Subsidiary is
formed or acquired, the Borrower will (a) provide written notice thereof, in
reasonable detail, to the Administrative Agent, (b) designate in such notice
whether such New Subsidiary is an “Excluded Subsidiary” (in which event such New
Subsidiary shall be a “New Excluded Subsidiary”), provided that in the event the
Borrower designates such New Subsidiary as not a New Excluded Subsidiary or
fails to make any such designation, such New Subsidiary shall irrevocably be
deemed not to be an “Excluded Subsidiary” (in which event such New Subsidiary
shall be a “New Included Subsidiary”), (c) if such New Subsidiary is a New
Included Subsidiary, (i) cause such New Subsidiary to execute and deliver a
completed Guarantee Supplement and become a party to each applicable Security
Document in the manner provided therein, and (ii) promptly take or cause such
New Subsidiary to take such actions to create and perfect Liens on such New
Subsidiary’s assets (other than Excluded Collateral) to secure the Obligations
as the Administrative Agent or the Required Lenders shall reasonably request,
and (d) if any Equity Interests issued by such New Subsidiary are owned or held
by or on behalf of the Borrower or any Subsidiary (other than an Excluded
Subsidiary) or any loans, advances or other debt is owed or owing by such New
Subsidiary to the Borrower or any Subsidiary (other than an Excluded
Subsidiary), the Borrower will cause such Equity Interests and promissory notes
and other instruments evidencing such loans, advances and other debt to be
pledged pursuant to the Security Documents.
 
Section 6.12. Information Regarding Collateral.
 
The Parent will furnish to the Administrative Agent prompt written notice of any
change in (i) the legal name or jurisdiction of incorporation or formation of
any Loan Party, (ii) the location of the chief executive office of any Loan
Party or its principal place of business, (iii) the identity or organizational
structure of any Loan Party such that a filed financing statement becomes
misleading or (iv) the Federal Taxpayer Identification Number or company
organizational number of any Loan Party.  The Parent agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Clause or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral.
 
 
64

--------------------------------------------------------------------------------

 
Section 6.13. Further Assurances
 
The Parent will, and will cause the Borrower and each Subsidiary Guarantor to,
execute any and all further documents, financing statements, agreements
(including guarantee agreements and security agreements) and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), that the Administrative Agent may reasonably
request, to grant, preserve, protect or perfect (including as a result of any
change in applicable law) the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Parent, the Borrower or any Subsidiary.  The Parent also agrees
to provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.  For the avoidance of doubt, the Loan Parties will not be required to
register any trademarks or copyrights.
 
Section 6.14. Use of Proceeds
 
(a) The proceeds of the Loans and the Letters of Credit will be used only as
follows: (i) to reimburse the Issuing Bank in respect of amounts drawn under
Letters of Credit, (ii) to pay transaction fees and expenses and (iii) for
general corporate working capital purposes not inconsistent with the terms
hereof, including the making of Investments permitted by Section 7.4 and
Restricted Payments permitted by Section 7.8.
 
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (i) purchase, acquire or carry any Margin Stock, (ii) for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X, (iii) in any manner which would violate any of
the foreign asset control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto or (iv) to make a loan to any director or
executive officer of the Borrower or any Subsidiary.
 
ARTICLE 7                      
NEGATIVE COVENANTS
Until the Revolving Commitments have expired or been terminated, any Add-on Term
Loan Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder (other
than contingent or indemnification obligations not then due) shall have been
paid in full and all Letters of Credit have expired (or have been cash
collateralized or otherwise provided for in full in a manner reasonably
satisfactory to the Issuing Bank) and all LC Disbursements have been reimbursed,
the Parent covenants and agrees with the Credit Parties that:
 
 
65

--------------------------------------------------------------------------------

 
Section 7.1. Indebtedness
 
The Parent will not, and will not permit the Borrower or any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except each of the
following:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness existing on the Closing Date and set forth in Schedule 7.1, and
Refinancing Indebtedness with respect thereto;
 
(c) Indebtedness (i) of the Borrower owed to any Subsidiary Guarantor, (ii) of
any Subsidiary Guarantor owed to the Borrower or any other Subsidiary Guarantor,
and (iii) of any Excluded Subsidiary owed to any other Excluded Subsidiary;
 
(d) Guarantees (i) by the Borrower of Indebtedness of any Subsidiary Guarantor,
(ii) by any Subsidiary Guarantor of Indebtedness of the Borrower or any other
Subsidiary Guarantor, and (iii) by any Excluded Subsidiary of Indebtedness of
the Borrower or any Subsidiary;
 
(e) Indebtedness of the Parent, the Borrower or any Subsidiary under Hedging
Agreements permitted by Section 7.12;
 
(f) unsecured Indebtedness of the Parent (i) not in excess of $320,000,000 in
aggregate principal amount in respect of the Senior Notes, and (ii) not in
excess of $425,000,000 in aggregate principal amount in respect of the New
Notes;
 
(g) unsecured Indebtedness of the Parent that constitutes Replacement Debt in
respect of the Senior Notes, provided that (i) simultaneously with the
incurrence thereof, the Senior Notes shall have been paid in full, and (ii)
immediately before and immediately after the incurrence thereof, no Default
shall or would exist;
 
(h) Indebtedness of one or more of the Excluded Subsidiaries not in excess of
$100,000,000 in aggregate principal amount at any one time outstanding, provided
that (i) immediately before and immediately after the incurrence thereof, no
Default shall or would exist, and (ii) all such Indebtedness incurred after the
Closing Date shall (X) be Approved Debt, or (Y) have a final stated maturity
date that is no earlier than the Permitted Debt Maturity Date;
 
(i) Capital Lease Obligations pursuant to transponder leases in an aggregate
principal amount not to exceed $94,000,000 at any one time outstanding, provided
that (i) immediately before and immediately after the incurrence thereof, no
Default shall or would exist, and (ii) all such Indebtedness incurred after the
Closing Date shall (X) be Approved Debt, or (Y) have a final stated maturity
date that is no earlier than the Permitted Debt Maturity Date;
 
(j) Capital Lease Obligations of the Borrower or any one or more of the
Subsidiary Guarantors to any one or more of the Excluded Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding, provided that (i) each such Capital Lease Obligation shall be on an
“arm’s length” basis, and (ii) immediately before and immediately after giving
effect to the incurrence of
 
 
66

--------------------------------------------------------------------------------

 
each such Capital Lease Obligation, no Default shall or would exist;
 
(k) Capital Lease Obligations in an aggregate principal amount not to exceed
$5,000,000 at any one time outstanding, provided that immediately before and
immediately after the incurrence thereof, no Default shall or would exist;
 
(l) unsecured Indebtedness of the Parent, the Borrower and the Subsidiaries in
an aggregate principal amount not to exceed $50,000,000 at any one time
outstanding, provided that (i) immediately before and immediately after the
incurrence thereof, no Default shall or would exist, (ii) all such Indebtedness
incurred after the Closing Date shall (X) be Approved Debt, or (Y) have a
maturity date that is no earlier than the Permitted Debt Maturity Date, and
(iii) unless otherwise agreed to in writing by the Administrative Agent, such
Indebtedness (other than Indebtedness incurred by Excluded Subsidiaries) is on
terms and conditions no more restrictive than those governing the Indebtedness
incurred under the Loan Documents;
 
(m) Indebtedness (whether secured or unsecured) of the Borrower and the
Subsidiaries in an aggregate principal amount not to exceed $50,000,000 at any
one time outstanding, provided that (i) immediately before and immediately after
the incurrence thereof, no Default shall or would exist, (ii) all such
Indebtedness incurred after the Closing Date shall (X) be Approved Debt, or (Y)
have a final stated maturity date that is no earlier than the Permitted Debt
Maturity Date, and (iii) unless otherwise agreed to in writing by the
Administrative Agent, such Indebtedness (other than Indebtedness incurred by
Excluded Subsidiaries) is on terms and conditions no more restrictive than those
governing the Indebtedness incurred under the Loan Documents;
 
(n) unsecured Indebtedness of the Parent, the Borrower and the Subsidiaries,
provided that (i) immediately before and immediately after the incurrence
thereof, no Default shall or would exist, (ii) all such Indebtedness incurred
after the Closing Date shall (X) be Approved Debt, or (Y) have a final stated
maturity date that is no earlier than the Permitted Debt Maturity Date, (iii)
unless otherwise agreed to in writing by the Administrative Agent (the decision
to be within the sole and absolute discretion of the Administrative Agent), such
Indebtedness (other than Indebtedness incurred by Excluded Subsidiaries) is on
terms and conditions no more restrictive than those governing the Indebtedness
incurred under the Loan Documents, and (iv) immediately after giving effect
thereto, the Total Leverage Ratio would not exceed 4.25:1.00; and
 
(o) Indebtedness of the Borrower and the Subsidiaries incurred after the Closing
Date in respect of Investments made after the Closing Date and permitted by
Section 7.4(h).
 
Section 7.2. Liens
 
The Parent will not, and will not permit the Borrower or any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign
 
 
67

--------------------------------------------------------------------------------

 
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:
 
(a) Liens created under the Loan Documents;
 
(b) Permitted Encumbrances;
 
(c) any Lien on any property or asset of the Parent, the Borrower or any
Subsidiary to the extent existing on the Closing Date and set forth in Schedule
7.2, provided that (i) such Lien shall not apply to any other property or asset
of the Parent, the Borrower or any Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the Closing Date and any extensions,
renewals and replacements thereof that do not increase the amount thereof;
 
(d) Liens to secure the Indebtedness permitted by Section 7.1(e), (h), (i), (j),
(k) or (m);
 
(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Closing Date prior to the time such
Person became or becomes a Subsidiary, provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as applicable, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any Subsidiary, and (iii) such
Lien shall secure only the Indebtedness and other obligations that it secures on
the date of such acquisition or the date such Person becomes a Subsidiary, as
applicable, and any Refinancing Indebtedness in respect of such Indebtedness;
 
(f) any encumbrance or restriction (including, without limitation, put and call
agreements and transfer restrictions, but not other Liens) with respect to the
Equity Interest of any joint venture or similar arrangement created pursuant to
the joint venture or similar agreements with respect to such joint venture or
similar arrangement;
 
(g) other Liens securing obligations in an aggregate amount not exceeding
$5,000,000 at any one time outstanding; and
 
(h) Liens on the assets and property of the Parent (other than any Lien on any
Equity Interest issued by the Borrower).
 
Section 7.3. Fundamental Changes
 
(a) The Parent will not, and will not permit the Borrower or any Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of related transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that:
 
(i) the Parent may merge or consolidate with any Person, provided that (A) the
Parent shall be the surviving entity thereof, (B) the Parent shall have
satisfied the notice requirements in
 
 
68

--------------------------------------------------------------------------------

 
Section 6.1(f) with respect thereto, and (C) immediately after giving effect
thereto, the Loan Parties shall be in compliance on a pro forma basis with all
Financial Covenants as of the most recent fiscal quarter end (assuming, for
purposes of the Financial Covenants, that all mergers, acquisitions and
dispositions consummated since the first day of such fiscal quarter, had
occurred on the first day of such fiscal quarter);
 
(ii) the Borrower may merge or consolidate with any Subsidiary Guarantor,
provided that the Borrower shall be the surviving entity;
 
(iii) the Borrower may merge or consolidate with any other Person, provided that
(A) the Borrower shall be the surviving entity, (B) the Parent shall have
satisfied the requirements in Section 6.1(f) with respect thereto, and (C)
immediately after giving effect thereto, the Loan Parties shall be in compliance
on a pro forma basis with all Financial Covenants as of the most recent fiscal
quarter end (assuming, for purposes of the Financial Covenants, that all
mergers, acquisitions and dispositions consummated since the first day of such
fiscal quarter, had occurred on the first day of such fiscal quarter);
 
(iv) (A) any Subsidiary may merge or consolidate with or into the Borrower in a
transaction in which the Borrower is the surviving Person, (B) any Subsidiary
Guarantor may merge or consolidate with or into any Subsidiary in a transaction
in which a Subsidiary Guarantor is the surviving Person, and (C) any Excluded
Subsidiary may merge or consolidate with or into any other Subsidiary (including
another Excluded Subsidiary) in a transaction in which such other Subsidiary is
the surviving Person;
 
(v) any Subsidiary may merge or consolidate with any other Person, provided that
(A) immediately after giving effect thereto, no Default shall or would exist,
and (B) either (1)(a) such Subsidiary is the surviving Person, and (b) such
merger or consolidation is not prohibited by Section 7.5, or (2)(a) such other
Person is the surviving Person, and (b)(i) such merger or consolidation is not
prohibited by Section 7.7, or (ii) such merger or consolidation is not
prohibited by Section 7.5 and such other Person shall become a Subsidiary
Guarantor in accordance with Section 6.11;
 
(vi) (A) the Parent may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets (other than Equity Interests in the Borrower) to
any Person, (B) the Borrower may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets to any Subsidiary Guarantor, (C) any
Subsidiary Guarantor may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to any other Subsidiary
Guarantor (upon voluntary liquidation or dissolution or otherwise), and (D) any
Excluded Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or any Subsidiary (upon
voluntary liquidation or dissolution or otherwise);
 
(vii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets in a transaction that is not otherwise permitted by this Section 7.3(a),
provided that such sale, transfer, lease
 
 
69

--------------------------------------------------------------------------------

 
    or other disposition is permitted by Section 7.7; and
 
(viii) any Subsidiary may liquidate, wind up or dissolve so long as (A) the
assets of any such Subsidiary that is a Subsidiary Guarantor are transferred to
the Borrower or another Subsidiary Guarantor, or (B) the assets of any such
Subsidiary that is an Excluded Subsidiary are transferred to the Borrower or a
Subsidiary.
 
(b) The Parent will not, and will not permit any subsidiary thereof to, engage
in any business other than businesses of the type conducted by the Parent, the
Borrower and the Subsidiaries on the Closing Date and businesses which are now,
or which in the future shall have become, reasonably related thereto or a
reasonable extension thereof.
 
Section 7.4. Investments
 
The Borrower will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger) any Equity Interest, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any Guarantee of any obligations of, any
other Person (all of the foregoing, “Investments”), except:
 
(a) Investments in Cash Equivalents;
 
(b) Investments existing on the Closing Date and set forth on Schedule 7.4;
 
(c) Investments by any Person in existence at the time such Person becomes a
Subsidiary, provided such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary;
 
(d) Investments permitted by Section 7.3 or 7.5;
 
(e) Investments (i) made by the Borrower in any Subsidiary Guarantor, (ii) made
by any Subsidiary Guarantor in the Borrower or any other Subsidiary Guarantor,
or (iii) made by any Excluded Subsidiary in any other Excluded Subsidiary;
 
(f) loans, advances and Guarantees of Indebtedness permitted by Section 7.1;
 
(g) Guarantees by the Borrower or any Subsidiary to the extent that, immediately
before and immediately after giving effect thereto (i) no Default shall or will
exist, and (ii) the Senior Leverage Ratio shall not and would not be greater
than 2.25:1.00;
 
(h) Investments (other than Guarantees) by the Borrower and the Subsidiaries to
the extent that immediately before and immediately after giving effect thereto
no Default shall or would exist, and
 
(i) immediately before and immediately after giving effect thereto the Senior
Leverage Ratio is not and would not be greater than 2.25:1.00, or
 
(ii) immediately after giving effect thereto (1) the aggregate outstanding
principal balance of all debt Investments made pursuant to this Section
7.4(h)(ii) would not exceed $10,000,000, and
 
 
70

--------------------------------------------------------------------------------

 
(2) the aggregate amount of all other Investments made pursuant to this Section
7.4(h)(ii) would not exceed $10,000,000;
 
(i) Investments under Hedging Agreements permitted hereunder;
 
(j) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for any sale of assets permitted under Section 7.7;
 
(k) Investments arising out of the receipt by the Borrower or any Subsidiary of
Restricted Payments permitted under Section 7.8;
 
(l) Investments of the Borrower and the Subsidiaries received in exchange for
the contribution of the One-Time Transaction Assets to a Subsidiary;
 
(m) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers of the Borrower or any Subsidiary in settlement of
obligations and disputes;
 
(n) Investments in Excluded Subsidiaries to the extent funded with the proceeds
of a concurrent distribution from one or more Excluded Subsidiaries; and
 
(o) loans and advances to employees in the ordinary course of business not in
excess of $5,000,000 in aggregate principal amount outstanding at any one time.
 
Section 7.5. Acquisitions
 
The Borrower will not, and will not permit any Subsidiary to (i) purchase or
otherwise acquire (in any one transaction or any series of related transactions
and, including by merger, consolidation or otherwise) (1) all or substantially
all of the property of any Person or (2) any business or division of any Person,
or (ii) cause any Person to become a subsidiary thereof (each of the
transactions described in clauses (i) and (ii) immediately above, an
“Acquisition”), except:
 
(a) Acquisitions by (i) the Borrower from any Subsidiary Guarantor, and (ii) any
Subsidiary Guarantor from the Borrower or any other Subsidiary;
 
(b) Acquisitions by any Excluded Subsidiary from any other Excluded Subsidiary;
 
(c) other Acquisitions by the Borrower or any Subsidiary, if each of the
following conditions is met:
 
(i) immediately before and immediately after giving effect thereto no Default
shall or would exist;
 
(ii) immediately after giving effect thereto the Parent shall have satisfied the
requirements in Section 6.1(f) with respect thereto, if any;
 
 
71

--------------------------------------------------------------------------------

 
(iii) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such transaction (which
opposition has not been publicly withdrawn);
 
(iv) all transactions in connection therewith shall be consummated in accordance
with all applicable requirements of law (including, without limitation, all
State Law and State Regulations);
 
(v) with respect to any such transaction involving consideration to be paid by
the Borrower and the Subsidiaries in excess of $50,000,000, unless the
Administrative Agent shall otherwise agree, the Parent shall have provided the
Administrative Agent and the Lenders with historical financial statements of the
Person or business to be acquired to the extent available;
 
(vi) immediately after giving effect thereto, the Loan Parties shall be in
compliance on a pro forma basis with all Financial Covenants as of the most
recent fiscal quarter end (assuming, for purposes of the Financial Covenants,
that all mergers, acquisitions and dispositions consummated since the first day
of such fiscal quarter, had occurred on the first day of such fiscal quarter);
and
 
(vii) (A) immediately before and immediately after giving effect to such
transaction, the Senior Leverage Ratio is not and would not be greater than
2.25:1.00, or (B) immediately after giving effect thereto, the aggregate
consideration paid by the Borrower and the Subsidiaries pursuant to this Section
7.5(c)(vii)(B) would not exceed $10,000,000.
 
Section 7.6. Sale and Lease-Back Transactions
 
The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any arrangement, directly or indirectly, with any Person whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred, unless (a) the
sale or transfer of such property is permitted by Section 7.7, and (b) any Liens
arising in connection with its use of such property are permitted by Section
7.2.
 
Section 7.7. Dispositions
 
The Borrower will not, and will not permit any Subsidiary to, sell, transfer,
lease or otherwise dispose (including pursuant to a merger) of any asset (other
than cash and Cash Equivalents), including any Equity Interest, and the Borrower
will not and will not permit any Subsidiary to, issue any Equity Interest,
except:
 
(a) (i) sales, transfers, leases and other dispositions of used or surplus
equipment or other obsolete or, in the reasonable judgment of Borrower,
unnecessary assets, (ii) the licensing of intellectual property by the Borrower
to any Subsidiary Guarantor, (iii) the substantially contemporaneous exchange of
equipment by any Subsidiary for property of a like kind, to the extent that the
equipment received by such Subsidiary in such exchange is of a value equivalent
to the value of the equipment exchanged (provided, that after giving effect to
such exchange, the value of the property subject to perfected first priority
Liens in favor of the Administrative Agent under the Security Documents is not
materially reduced), and (iv) the sale, transfer or other disposition of
property and inventory in the ordinary course of business;
 
 
72

--------------------------------------------------------------------------------

 
(b) sales, transfers, leases and other dispositions (i) made by the Borrower to
any Subsidiary Guarantor, (ii) made by any Subsidiary to the Borrower or any
Subsidiary Guarantor, and (iii) made by any Excluded Subsidiary to any other
Excluded Subsidiary;
 
(c) Liens permitted by Section 7.2, sales, transfers, leases and other
dispositions permitted by Section 7.3, Investments permitted by Section 7.4,
sale and leaseback transactions permitted by Section 7.6, and Restricted
Payments permitted by Section 7.8;
 
(d) the sale, transfer, lease and other disposition or abandonment of
intellectual property that is, in the reasonable judgment of the Parent, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and the Subsidiary Guarantors taken as a whole;
 
(e) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not part of any bulk
sale or financing of receivables);
 
(f) the sale, transfer, lease or other disposition of by the Borrower and
certain Subsidiaries of the One-Time Transaction Assets to an Excluded
Subsidiary, provided that (i) immediately before and immediately after giving
effect thereto, no Default shall or would exist, (ii) the aggregate
consideration received by the Borrower and such Subsidiaries in connection
therewith shall not be less than the fair market value of the One-Time
Transaction Assets, and (iii) the terms thereof shall be “arm’s length”;
 
(g) issuances of Equity Interests (i) by the Borrower to the Parent, (ii) by any
Subsidiary to the Borrower or any Subsidiary Guarantor, and (iii) by any
Excluded Subsidiary to the Borrower or any Subsidiary;
 
(h) other issuances of Equity Interests by any Subsidiary to the extent arising
out of (i) an Investment by the Borrower or any other Subsidiary permitted by
Section 7.4, (ii) a sale, transfer or other disposition by the Borrower or any
Subsidiary permitted by Section 7.7(i), or (iii) a Restricted Payment made by
the Borrower or any Subsidiary permitted by Section 7.8; and
 
(i) other sales, transfers, leases and other dispositions of assets by the
Borrower or any Subsidiary and issuances of Equity Interests by a Subsidiary, if
each of the following conditions is met:
 
(i) immediately before and immediately after giving effect thereto, no Default
shall exist or would occur;
 
 
73

--------------------------------------------------------------------------------

 
(ii) immediately after giving effect thereto, the Parent shall have satisfied
the requirements in Section 6.1(f) with respect thereto, if any;
 
(iii) not less than 80% of the aggregate consideration to be received by the
Borrower and its Subsidiaries in connection therewith shall be payable in cash
upon the consummation thereof;
 
(iv) the aggregate consideration received by the Borrower and the Subsidiaries
in connection therewith shall not be less than the fair market value of the
property transferred by the Borrower and the Subsidiaries in connection
therewith;
 
(v) the terms thereof shall be “arm’s length”; and
 
(vi) the fair market value of all property of the Borrower and the Subsidiaries
sold, transferred, leased or otherwise disposed of, and Equity Interests issued,
pursuant to this Section 7.7(i) would not exceed (A) $50,000,000 in any one
fiscal year, or (B) $100,000,000 in the aggregate.
 
Section 7.8. Restricted Payments
 
The Borrower will not, and will not permit any Subsidiary to, declare or make,
or agree to pay for or make, directly or indirectly, any Restricted Payment,
except:
 
(a) the Borrower may declare and pay dividends and other distributions with
respect to its Equity Interests payable solely in perpetual common Equity
Interests;
 
(b) (i) any Subsidiary may declare and make Restricted Payments to the Borrower
or any Subsidiary Guarantor, and (ii) any Excluded Subsidiary may declare and
pay Restricted Payments to the Borrower or any Subsidiary;
 
(c) any Subsidiary that is not a wholly-owned Subsidiary may declare and pay
cash dividends to its equity holders generally so long as the Borrower (or a
Subsidiary thereof which owns the equity interests in the Subsidiary paying such
dividend) receives at least its proportional share thereof (based upon its
relative holding of the equity interests in the Subsidiary paying such dividend
and taking into account the relative preferences, if any, of the various classes
of Equity Interests issued by such Subsidiary);
 
(d) the Borrower or any Subsidiary may declare and pay Restricted Payments to
the Parent in cash, provided that (i) the Parent shall use the proceeds of each
such Restricted Payment to pay a regularly scheduled cash payment of interest on
the New Notes, the Senior Notes or the Replacement Debt, (ii) no such Restricted
Payment shall be made before the date that is 30 days prior to the due date
(without giving effect to any grace period) of such regularly scheduled cash
interest payment, (iii) no such Restricted Payment shall, when aggregated with
all other Restricted Payments made pursuant to this Section 7.8(d) with respect
to any such regularly scheduled cash interest payment, exceed the amount of such
regularly scheduled cash interest payment, and (iv) immediately before and
immediately after giving effect thereto, no Default shall or would exist,
provided further that in no event shall the Borrower or any Subsidiary be
prohibited by this clause (iv) from making any Restricted Payment to the Parent
pursuant to this Section 7.8(d) for more than 180 days in any consecutive 360
day period unless (i) an Event of Default has occurred and is continuing under
Section 8.1(a) or 8.1(b), or (ii) the maturity of the Loans have been
accelerated in accordance with the terms of this Agreement;
 
 
74

--------------------------------------------------------------------------------

 
(e) the Borrower may declare and pay Restricted Payments in cash to the Parent
in an amount that, during any fiscal year, would not exceed the portion of the
income taxes payable by the Parent in such fiscal year attributable to the
Borrower and its Subsidiaries; and
 
(f) the Borrower or any Subsidiary may declare and pay other Restricted Payments
in cash, provided that (i) immediately before and immediately after giving
effect thereto no Default shall or would exist, and (ii)(A) immediately before
and after giving effect thereto the Senior Leverage Ratio shall not and would
not be greater than 2.25:1.00, or (B) immediately after giving effect thereto,
the amount of all Restricted Payments made pursuant to this Section
7.8(f)(ii)(B) would not exceed $5,000,000 in the aggregate.
 
Section 7.9. Prepayments
 
The Parent will not, and will not any subsidiary thereof to, (a) prepay any
interest owing under the Senior Notes, the Replacement Debt or the New Notes,
other than in connection with the prepayment of such Indebtedness in full with
Refinancing Indebtedness, or (b) voluntarily prepay any principal in respect of
the Senior Notes, the Replacement Debt or the New Notes, other than in
connection with the prepayment of such Indebtedness in full with Refinancing
Indebtedness.
 
Section 7.10. Transactions with Affiliates
 
The Parent will not permit the Borrower or any Subsidiary to, sell, transfer,
lease or otherwise dispose of (including pursuant to a merger) any property or
assets to, or purchase, lease or otherwise acquire (including pursuant to a
merger) any property or assets from, or otherwise engage in any other
transactions with, any Affiliate thereof, except (a) as set forth on Schedule
7.10, (b) for general corporate services in the ordinary course of business,
including the provision of insurance, and (c) in the ordinary course of business
at prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an “arm’s length” basis from unrelated
third parties, provided that this Section shall not apply to (x) any Restricted
Payment made by the Borrower to the Parent to the extent permitted under Section
7.8, or (y) any transaction between or among the Borrower and/or any Subsidiary
(and not involving any other Affiliate) to the extent permitted under Sections
7.1, 7.3, 7.4, 7.5, 7.6, 7.7, or 7.8.
 
Section 7.11. Restrictive Agreements
 
The Parent will not, and will not permit the Borrower or any Subsidiary
Guarantor to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement binding on the Borrower or such Subsidiary
Guarantor that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary Guarantor to create, incur or permit
to exist any Lien (other than Liens prohibited under any cable television
Franchise agreement relating to the Borrower or any Subsidiary Guarantor) upon
any of its property or assets (unless such agreement or arrangement does not
prohibit, restrict or impose any condition upon the ability of any Loan Party to
create, incur or permit to exist any Lien in favor of the Secured Parties
created under the Loan Documents), or (b) the ability of any Subsidiary
Guarantor to pay dividends or make other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary Guarantor or to Guarantee
 
 
75

--------------------------------------------------------------------------------

 
Indebtedness of the Borrower or any Subsidiary Guarantor, provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
the Loan Documents, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.11 (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or all or substantially all of its assets pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (iv) the foregoing shall not apply to
restrictions or conditions imposed on any Person that becomes a Subsidiary after
the Closing Date, provided that (1) such restrictions and conditions exist at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary, and (2) so long as any
such restriction or condition exists, such Person shall be an Excluded
Subsidiary, (v) clause (a) of this Section shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (vi) clause (a) of this Section shall
not apply to customary provisions in agreements restricting the assignment of
such agreements.
 
Section 7.12. Hedging Agreements
 
The Borrower will not, and will not permit any Subsidiary to, enter into any
Hedging Agreement, other than Hedging Agreements to hedge or mitigate risks to
which the Borrower or any Subsidiary is exposed in the conduct of its business
or the management of its liabilities.
 
Section 7.13. Amendment of Material Documents
 
The Parent will not, and will not permit the Borrower or any Subsidiary to,
amend, supplement or otherwise modify, or waive any of its rights under its
certificate of formation, operating agreement or other organizational documents,
in each case other than amendments, modifications or waivers that would not
reasonably be expected to adversely affect the Credit Parties, provided that the
Parent shall deliver or cause to be delivered to the Administrative Agent a copy
of each such amendment, modification or waiver promptly after the execution and
delivery thereof.
 
Section 7.14. Ownership of Subsidiaries
 
The Parent shall at all times own, directly or indirectly, 100% of the issued
and outstanding Equity Interests of the Borrower and each Subsidiary other than
Excluded Subsidiaries.  No Excluded Subsidiary may own, directly or indirectly,
any Equity Interest issued by any Subsidiary Guarantor.
 
 
76

--------------------------------------------------------------------------------

 
Section 7.15. Interest Coverage Ratio
 
The Parent will not permit the Interest Coverage Ratio to be less than 2.50:1.00
at any time.
 
Section 7.16. Total Leverage Ratio
 
The Parent will not permit the Total Leverage Ratio to be greater than 5.25:1.00
at any time.
 
Section 7.17. Senior Leverage Ratio
 
The Parent will not permit the Senior Leverage Ratio to be greater than
3.00:1.00 at any time.
 
Section 7.18. Capital Expenditures
 
The Borrower will not, and will not permit any Subsidiary to, make any Capital
Expenditure on or after the Closing Date, except:
 
(a) Capital Expenditures, provided that immediately before and immediately after
giving effect thereto, (i) no Default shall or would exist, and (ii) the Senior
Leverage Ratio is not and would not be greater than 2.25:1.00; and
 
(b)           other Capital Expenditures during any calendar year, provided that
(i) immediately before and immediately after giving effect thereto, no Default
shall or would exist, and (ii) immediately after giving effect thereto, the
aggregate amount of all Capital Expenditures made by the Borrower and the
Subsidiaries (on a consolidated basis) during such calendar year  pursuant to
this Section 7.18(b) shall not exceed the sum of (1) $125,000,000, and (2)
commencing on January 1, 2010, the excess, if any, of $125,000,000 over the
aggregate sum of all Capital Expenditures made by the Borrower and the
Subsidiaries during the immediately preceding calendar year.
 
ARTICLE 8
EVENTS OF DEFAULT
If any of the following events (each an “Event of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in paragraph
(a) of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;
 
 
77

--------------------------------------------------------------------------------

 
(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any certificate furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d) (i) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Security Document, in each case to the extent it
is a party thereto, and such failure shall continue unremedied for a period of
10 days after the earlier to occur of (1) the receipt by such Loan Party of
written notice thereof from the Administrative Agent or any Lender, or (2) a
Responsible Officer of such Loan Party obtaining actual knowledge thereof, or
(ii) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.3, 6.8, 6.12, 6.13, or 6.14 or in Article 7, or
in Article 11;
 
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in paragraph (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after a Responsible Officer
shall have obtained actual knowledge thereof;
 
(f) the Parent, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest, and regardless of amount) in respect of any
Material Obligations when and as the same shall become due and payable (after
giving effect to any applicable grace period);
 
(g) any event or condition occurs that results in any Material Obligations
becoming due prior to their scheduled maturity or payment date, or that enables
or permits the holder or holders of any Material Obligations or any trustee or
agent on its or their behalf to cause any Material Obligations to become due
prior to their scheduled maturity or payment date or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to their scheduled maturity
(in each case after (x) the giving of any applicable notice and (y) giving
effect to any applicable grace period), provided that this paragraph (g) shall
not apply to (i) Material Obligations owed by any Excluded Subsidiary that
constitutes an Unrestricted Subsidiary (as defined in the indenture, as in
effect on the closing date, for the New Notes), or (ii) secured Indebtedness
that becomes due solely as a result of the voluntary sale, transfer or other
disposition of the property or assets securing such Indebtedness;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any Subsidiary, or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent, the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
 
78

--------------------------------------------------------------------------------

 
(i) the Parent, the Borrower or Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Parent, the Borrower or any Subsidiary, or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j) the Parent, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Parent, the Borrower or any
Subsidiary, or any combination thereof (to the extent not fully covered by
insurance without taking into account any applicable deductibles) and the same
shall remain undischarged or unbonded for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Parent,
the Borrower or any Subsidiary to enforce any such judgment;
 
(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect;
 
(m) any Loan Document shall cease, for any reason, to be in full force and
effect (other than pursuant to the terms hereof or thereof), or any Loan Party
shall so assert in writing;
 
(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party in writing not to be, a valid and,
except to the extent otherwise permitted by the applicable Security Document,
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under any Security Document or any foreclosure, distraint, sale or similar
proceedings have been commenced with respect to any Collateral;
 
(o) one or more Authorizations of the Borrower or any Subsidiary to own or
operate all or any portion of the Communications Business is not renewed,
expires, or is terminated, suspended or revoked, and such nonrenewal,
expiration, termination, suspension or revocation would reasonably be expected
to have a Material Adverse Effect; or
 
(p) a Change in Control shall have occurred;
 
 
79

--------------------------------------------------------------------------------

 
then, and in every such event (other than an event described in paragraph (h) or
(i) of this Article with respect to the Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon such Commitments shall terminate immediately and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of each Loan Party accrued under the Loan Documents,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in paragraph (h) or
(i) of this Article, such Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of each Loan Party accrued under the Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and the Guarantors.
 
ARTICLE 9
THE ADMINISTRATIVE AGENT
Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any of the Subsidiaries or any Loan Party that is communicated to or
obtained by the Person serving as
 
 
80

--------------------------------------------------------------------------------

 
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Parent, the Borrower or a Credit Party
(and, promptly after its receipt of any such notice, it shall give each Credit
Party and the Borrower notice thereof), and the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth therein, (iv) the validity, enforceability, effectiveness or genuineness
thereof or any other agreement, instrument or other document or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by any Loan Party of any rights
hereunder.  The Administrative Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (which
consent shall not be unreasonably withheld, conditioned or delayed), unless an
Event of Default shall have occurred and be continuing, in which case no consent
of the Borrower shall be required, to appoint a successor from among the Lenders
reasonably acceptable to the Borrower.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Credit
Parties, appoint a successor Administrative Agent reasonably acceptable to the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), unless an Event of Default shall have occurred and be continuing, in
which case no consent of the Borrower shall be required, from among the Lenders
or an Affiliate of any such Lender with minimum capital and undivided
 
 
81

--------------------------------------------------------------------------------

 
surplus of not less than $500,000,000.  Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed in writing between the Borrower and
such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon any Loan Document, any related agreement
or any document furnished thereunder.
 
Notwithstanding anything in any Loan Document to the contrary, no Agent (other
than the Administrative Agent) acting in such capacity shall have any duty or
obligation under the Loan Documents.
 
Each Lender and the Issuing Bank irrevocably authorizes the Administrative
Agent, at its option and in its discretion (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(A) upon termination of the Commitments and payment in full of all Obligations
(other than contingent or indemnification obligations not then due) and the
expiration, termination or cash collateralization of all Letters of Credit, (B)
that is sold or to be sold as part of or in connection with any sale permitted
under the Loan Documents, or (C) if approved, authorized or ratified in writing
by the Required Lenders; and (ii) to release any Subsidiary from its obligations
under the Loan Documents if such Person ceases to be a Subsidiary as a result of
a transaction permitted hereunder. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release its interest in particular types or items of
property, or to release any Loan Party from its obligations under the Loan
Documents pursuant to this Section.
 
The use of a Platform in connection with this Agreement or any other Loan
Document is provided “as is” and “as available.”  The Agents do not warrant the
accuracy or completeness of any electronic communications made on the Platform,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in such electronic communications.  No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with such electronic communications or the Platform.
 
 
82

--------------------------------------------------------------------------------

 
ARTICLE 10
MISCELLANEOUS
Section 10.1. Notices
 
Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to the last paragraph of this Section 10.1), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
 
(a) if to any Loan Party, to it at 2550 Denali Street, Suite 1000, Anchorage,
Alaska 99503, Attention of John Lowber, Chief Financial Officer (Facsimile No.
(907) 868-5676), with a copy to Steven D. Miller, Esq., Sherman & Howard L.L.C.,
633 17th Street, Suite 3000, Denver, Colorado  80202, Facsimile No. (303)
298-0940;
 
(b) if to the Administrative Agent, the Issuing Bank or the Swingline Lender, to
it at 1301 Avenue of the Americas, New York, New York 10019-6022, Attention of:
Media & Communications Group; (Facsimile No. (212) 261-3288), with a copy to
Bryan Cave, LLP, 1290 Avenue of the Americas, New York, New York 10104,
Attention of Matthew P. D’Amico, Esq. (Telephone No. (212) 541-1270, Facsimile
No. (212) 904-0502); and
 
(c) if to any other Credit Party, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
 
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
Documents required to be delivered pursuant to Section 6.1 and 6.2 may be
delivered by e-mail or facsimile.  Promptly after receipt thereof by the
Administrative Agent, the Administrative Agent shall post such documents
electronically with notice of such posting to each Lender and if so posted,
shall be deemed to have been delivered on the date on which such documents are
posted on the Platform, if any, to which each Lender has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).  The Administrative Agent’s obligation to deliver information pursuant
to this Section 6.1 may be discharged by posting such information on the
Platform in accordance with the remaining provisions of this paragraph.  The
Loan Parties hereby acknowledge that (i) the Administrative Agent will make
available to the Lenders on a confidential basis materials and/or information
provided by or on behalf of the Parent and the Borrower hereunder (collectively,
“Materials”) by posting the Materials on the Platform and (ii) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Parent or any subsidiary
thereof) (each, a “Public Lender”).  The Parent shall mark Materials that the
Parent intends to be made available to Public Lenders clearly and conspicuously
as “PUBLIC.”  By designating Materials as “PUBLIC,” the Parent authorizes such
Materials to be made
 
 
83

--------------------------------------------------------------------------------

 
available to a portion of the Platform designated “Public Investor,” which is
intended to contain only information that is either publicly available or not
material information (though it may be sensitive and proprietary) with respect
to such Person or its securities for purposes of United States Federal and State
securities laws.  Any Materials not marked “PUBLIC” shall be treated as if it
contains material non-public information with respect to the Parent and the
subsidiaries thereof or their securities.  Notwithstanding the foregoing, the
Parent is under no obligation to mark any Materials as “PUBLIC.”
 
Section 10.2. Waivers; Amendments
 
(a) No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance, amendment, extension or renewal of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether any Credit Party
may have had notice or knowledge of such Default at the time.
 
(b) Except as provided in paragraphs (b) and (c) of Section 2.1 with respect to
Add-on Term Loans and Section 2.5(e) with respect to additional Revolving
Commitments, neither any Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Parent, the Borrower, the Subsidiary Guarantors and the
Required Lenders or by the Parent, the Borrower, the Subsidiary Guarantors and
the Administrative Agent with the consent of the Required Lenders, provided that
no such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
any reimbursement obligation with respect to an LC Disbursement, or reduce the
rate of any interest thereon (other than any waiver of default interest payable
pursuant to Section 3.1(b)), or reduce any fees, payable hereunder, without the
written consent of each Credit Party directly and adversely affected thereby,
(iii) postpone any scheduled principal payment date or postpone any other
payment at stated maturity of any Loan or the date of payment of any
reimbursement obligation with respect to an LC Disbursement, any interest (other
than any waiver of default interest) or any fees payable hereunder, or reduce
(other than any waiver of default interest) the amount of, or waive or excuse
any such payment, without the written consent of each Credit Party directly and
adversely affected thereby, (iv) change any provision hereof in a manner that
would alter the pro rata sharing of payments required by Section 2.11(b), the
application of mandatory prepayments required by Section 2.7, or the pro rata
reduction of Revolving Commitments required by Section 2.5(d), without the
written consent of each Credit Party directly and adversely affected thereby,
(v) change any of the provisions of this Section or reduce the percentage set
forth in the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that
an amendment shall not be deemed to change such provisions to the extent it
effects an increase or decrease in the commitment of any Lender(s) or in the
aggregate amount of the commitments of any Class), (vi) release the Parent or
any Subsidiary Guarantor from its Guarantee hereunder (except as expressly
provided herein or in the Security Documents), or limit its liability in respect
of such Guarantee, without the written consent of each Lender, or (vii) release
all or
 
 
84

--------------------------------------------------------------------------------

 
substantially all of the Collateral from the Liens of the Loan Documents,
without the written consent of each Lender, and provided, further, that (A) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as applicable, (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of one Class of Lenders (but not of any other Class of
Lenders) may be effected by an agreement or agreements in writing entered into
by the Parent, the Borrower, the Subsidiary Guarantors and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time and (C) any amendment or modification of
defined terms used in the Financial Covenants shall require the consent only of
the Borrower and the Required Lenders.
 
(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is so
required but not so obtained being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lenders and the Administrative Agent, require each
of the Non-Consenting Lenders to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.4), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and that shall consent to the Proposed Change, provided
that (a) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Bank and the Swingline Lender), which consent(s) shall not unreasonably
be withheld, conditioned or delayed, (b) each Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (c) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 10.4(b).
 
(d) Notwithstanding anything to the contrary contained in this Section, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, the Borrower, the Parent and the
Subsidiary Guarantors (a) to add one or more additional credit facilities to
this Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect
 
 
85

--------------------------------------------------------------------------------

 
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and any Add-on Term Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
 
(e) Further, notwithstanding anything to the contrary contained in this Section,
if within sixty (60) days following the Closing Date, the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
any of the Loan Documents, then the Administrative Agent (acting in its sole
discretion) and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof.
 
(f) Any Lender may authorize the Administrative Agent to sign any amendment,
modification or waiver hereto in any authorization form agreed to by the
Borrower and the Administrative Agent and no Lender shall be entitled to see any
other Lender’s authorization form.
 
Section 10.3. Expenses; Indemnity; Damage Waiver
 
(a) The Borrower shall pay (i) all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent in connection with the preparation and administration of this Agreement or
any amendments, modifications or waivers of the provisions of any Loan Document,
(ii) all reasonable out-of-pocket costs and expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket costs and expenses incurred by any Credit Party, including the
reasonable fees, charges and disbursements of Counsel, in connection with the
enforcement or protection of its rights in connection with the Loan Documents
during the continuation of an Event of Default, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiation in respect of such Loans or Letters of
Credit.  For purposes of this Section 10.3, “Counsel” means (X) in connection
with (1) any workout, restructuring or similar negotiation with respect to the
Obligations, (2) any Event of Default arising from a failure by the Borrower to
pay the principal of, or interest on, any Loan or LC Disbursement when due, (3)
any acceleration of the Loans, and/or (4) any filing or proceeding referred to
in paragraph (h) or (i) of Article 8, counsel for each Credit Party, or (Y) in
all other events, (i) any counsel for the Credit Parties, and (ii) if a conflict
exists, reasonably necessary additional counsel for the affected Credit Parties.
 
(b) The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
counsel for the Indemnitees (unless a conflict exists, in which case, reasonable
fees, charges and disbursements of reasonably necessary additional counsel for
the affected Indemnitees shall be covered), but excluding Taxes which are
governed by Section 3.7, incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
any Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds thereof
 
 
86

--------------------------------------------------------------------------------

 
including any refusal of the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Parent, the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Parent, the Borrower or any of
the Subsidiaries or (iv) any other actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee or, in the case of clause (iv)
immediately above, to have resulted from the failure of such Indemnitee to
observe or perform any obligation of such Indemnitee under the Loan
Documents.  Each Indemnitee shall endeavor to give prompt notice to the Borrower
of any claim against such Indemnitee that may give rise to an indemnification
claim against the Borrower under this Section 10.3, provided however that such
Indemnitee shall have no liability to the Borrower for such the failure to give
any such notice.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent an amount equal
to the product of such unpaid amount multiplied by a fraction, the numerator of
which is such Lender’s Total Credit Exposure and the denominator of which is the
aggregate Total Credit Exposure of all Lenders (in each case determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
or, in the event that no Lender shall have any Total Credit Exposure at such
time, as of the last time at which any Lender had a Total Credit Exposure),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent in its capacity as such.  To the extent that the
Borrower fails to pay any amount required to be paid by it to the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each
Revolving Lender severally agrees to pay to the Issuing Bank or the Swingline
Lender, as applicable, an amount equal to the product of such unpaid amount
multiplied by a fraction, the numerator of which is such Revolving Lender’s
Revolving Credit Exposure plus the unused portion of its Commitment and the
denominator of which is the aggregate Revolving Credit Exposure of all Lenders
plus the aggregate unused amount of all Commitments (in each case determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, in the event that no Revolving Lender shall have any Revolving Credit
Exposure or unused Commitment at such time, as of the last time at which any
Revolving Lender had any Revolving Credit Exposure or unused Commitment),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Issuing Bank or the Swingline Lender, as the case may be, in its capacity as
such.
 
 
87

--------------------------------------------------------------------------------

 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
and actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement, instrument or other document contemplated
thereby, the Transactions or any Loan or any Letter of Credit or the use of the
proceeds thereof.
 
(e) All amounts due under this Section shall be payable promptly but in no event
later than ten Business Days after written demand therefor.
 
Section 10.4. Successors and Assigns
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each Credit Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans and obligations in
respect of its LC Exposure and Swingline Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans and obligations in respect of its LC Exposure
and Swingline Exposure at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of a term facility, unless the Administrative Agent consents (such
consent not to be unreasonably withheld or delayed) and, so long as no Event of
Default has occurred and is continuing, the Borrower consents (in its sole
discretion).
 
 
88

--------------------------------------------------------------------------------

 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among such Loans or
Commitments on a non-pro rata basis.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) an
unfunded or revolving facility if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a funded term
facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and
 
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the revolving facility.
 
(iv) Assignment and Acceptance.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Certain Parties.  No such assignment shall be made to any
Loan Party, any of its subsidiaries or any of their respective Affiliates.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and
 
 
89

--------------------------------------------------------------------------------

 
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.5, 3.6, 3.7 and 10.3 with respect to claims arising from
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender (with respect to its own interest
only), at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Loan Party, any of its subsidiaries or
any of their respective Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and each Credit Party shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso in
Section 10.2(b) that directly affects such Participant. Subject to paragraph (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.5, 3.6 and 3.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11(c) as though it were a
Lender.
 
 
90

--------------------------------------------------------------------------------

 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 3.5 or 3.7 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.7 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.7(e) and (f) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 10.5. Survival
 
All covenants, agreements, representations and warranties made by the Loan
Parties herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of any Loan Document and the
making of any Loans and the issuance of any Letter of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any LC Disbursement or any fee or any
other amount payable under the Loan Documents is outstanding and unpaid (other
than contingent or indemnification obligations not then due) or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 3.5, 3.6, 3.7 and 10.3, 10.9, 10.10 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the LC Disbursements, the expiration or termination of the Letters of Credit
and the termination of the Commitments or the termination of this Agreement or
any provision hereof.
 
Section 10.6. Counterparts; Integration; Effectiveness
 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to any
Credit Party constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of this Agreement by facsimile
transmission or electronic photocopy (i.e., “pdf”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
 
91

--------------------------------------------------------------------------------

 
Section 10.7. Severability
 
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
 
Section 10.8. Right of Setoff
 
If an Event of Default under Section 8(a) or (f) shall have occurred and be
continuing, each of the Lenders and their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by it to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by it, irrespective of whether or not it shall have made any
demand under this Agreement and although such obligations may be
unmatured.  Each Lender and Affiliate agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each of the Lenders and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that it may have.
 
Section 10.9. Governing Law; Waiver of Jury Trial
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR, TO ITS KNOWLEDGE, OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.10. Submission To Jurisdiction; Waivers
 
Each party hereto hereby irrevocably and unconditionally:
 
 
92

--------------------------------------------------------------------------------

 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.1 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
Section 10.11. Headings
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
Section 10.12. Interest Rate Limitation
 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated, and the interest and the charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the maximum rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
Section 10.13. Patriot Act
 
 
93

--------------------------------------------------------------------------------

 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name, address and tax identification
number of the Borrower and other information regarding the Borrower that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.  This notice is given in accordance with
the requirements of the Act and is effective as to the Lenders and the
Administrative Agent.
 
Section 10.14. Confidentiality
 
(a) Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and the disclosing party will be responsible for
any disclosure by such Persons), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee under Section 10.4 or pledgee under Section 10.4(f) of or
Participant in (or trustee for such assignee, pledge or Participant), or any
prospective assignee under Section 10.4 or pledgee under Section 10.4(f) of or
Participant in (or trustee for such assignee, pledge or Participant), any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or an agreement described in clause (vi)
above or (B) becomes available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis from a source other than the Borrower and
the known Affiliates and representatives thereof (other than a source actually
known by such disclosing Person to be bound by confidentiality obligations with
respect thereof).  For the purposes of this Section, “Information” means all
information received from or on behalf of the Borrower relating to the Borrower,
any Loan Party or any of their Affiliates or their respective businesses, other
than any such information that is available to the Administrative Agent, Issuing
Bank or Lender on a non-confidential basis prior to disclosure by or on behalf
of the Borrower (other than from a source actually known by such party to be
bound by confidentiality obligations).  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
(b) EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION AS DEFINED IN SECTION
10.14 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
 
 
94

--------------------------------------------------------------------------------

 
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO THE ADMINISTRATIVE
AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
Section 10.15. Amendment and Restatement
 
The parties to this Credit Agreement agree that, upon the execution and delivery
of this Credit Agreement by each party hereto, the terms and provisions of the
Existing Credit Agreement and the Existing Subsidiary Guaranties shall each be
amended, superseded, restated and consolidated in their entirety without a
breach in continuity by the terms and provisions of this Credit Agreement and,
unless expressly stated to the contrary, each reference to the Existing Credit
Agreement or any of the Existing Subsidiary Guaranties in any of the Loan
Documents or any other document, instrument or agreement delivered in connection
therewith shall mean and be a reference to this Credit Agreement.  This Credit
Agreement is not intended to and shall not constitute a novation of the Existing
Credit Agreement and the Existing Subsidiary Guaranties or the obligations and
liabilities thereunder.
 
ARTICLE 11                                
GUARANTEE
Section 11.1. Guarantee; Fraudulent Transfer, Etc.; Contribution
 
(a) Guarantee.  Each Guarantor unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
the Obligations.  Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation.
 
(b) Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative
 
 
95

--------------------------------------------------------------------------------

 
Agent or any other Secured Party in favor of the Borrower or any other Person.
 
(c) Fraudulent Transfer.  Anything in this Article 11 to the contrary
notwithstanding, (i) the obligations of each Subsidiary Guarantor hereunder
shall be limited to a maximum aggregate amount equal to the greatest amount that
would not render such Subsidiary Guarantor’s obligations hereunder subject to
avoidance as a fraudulent transfer, obligation or conveyance under Section 548
of Title 11 of the United States Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Subsidiary Guarantor (A) in respect of
intercompany debt owed or owing to the Parent or Affiliates of the Parent to the
extent that such debt would be discharged in an amount equal to the amount paid
by such Subsidiary Guarantor hereunder and (B) under any Guarantee of senior
unsecured debt or Indebtedness subordinated in right of payment to the
Obligations, which Guarantee contains a limitation as to maximum amount similar
to that set forth in this clause (i), pursuant to which the liability of such
Subsidiary Guarantor hereunder is included in the liabilities taken into account
in determining such maximum amount) and after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such Subsidiary Guarantor pursuant to (I) applicable law or
(II) any agreement providing for an equitable allocation among such Subsidiary
Guarantor and other Affiliates of the Borrower of obligations arising under
guarantees by such parties (including the agreements described in Section
11.1(d)) and (ii) the Parent expressly subordinates any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim that it may now or hereafter have against the Borrower, any other Loan
Party, any other guarantor or any other Person directly or contingently liable
for the Obligations, or against or with respect to the property of the Borrower,
such other Loan Party, such other guarantor or such other Person, arising from
the existence or performance hereof, including, but not limited to, in the event
that any money or property shall be transferred to any Credit Party by the
Parent pursuant to this Article 11 in reduction of the Obligations or otherwise.
 
(d) Contributions.  In addition to all rights of indemnity and subrogation the
Subsidiary Guarantors may have under applicable law (but subject to this
paragraph), the Borrower agrees that (i) in the event a payment shall be made by
any Subsidiary Guarantor hereunder, the Borrower shall indemnify such Subsidiary
Guarantor for the full amount of such payment, and such Subsidiary Guarantor
shall be subrogated to the rights of the person to whom such payments shall have
been made to the extent of such payment, and (ii) in the event that any assets
of any Subsidiary Guarantor shall be sold pursuant to any Loan Document to
satisfy any claim of any Secured Party, the Borrower shall indemnify such
Subsidiary Guarantor in an amount equal to the greater of the book value or the
fair market value of the assets so sold.  Each Subsidiary Guarantor (a
“Contributing Subsidiary Guarantor”) agrees (subject to this paragraph) that, in
the event a payment shall be made by any other Subsidiary Guarantor hereunder or
assets of any other Subsidiary Guarantor shall be sold pursuant to any Loan
Document to satisfy a claim of any Secured Party and such other Subsidiary
Guarantor (the “Claiming Subsidiary Guarantor”) shall not have been fully
indemnified by the Borrower as provided in this paragraph, the Contributing
Subsidiary Guarantor shall indemnify the Claiming Subsidiary Guarantor in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as applicable, in each case multiplied by
a fraction of which the numerator shall be the net worth of the Contributing
Subsidiary Guarantor on the date hereof
 
 
96

--------------------------------------------------------------------------------

 
and the denominator shall be the aggregate net worth of all the Subsidiary
Guarantors on the date hereof (or, in the case of any Subsidiary Guarantor
becoming a party hereto pursuant to Section 11.11, the date of the Guarantee
Supplement executed and delivered by such Subsidiary Guarantor).  Any
Contributing Subsidiary Guarantor making any payment to a Claiming Subsidiary
Guarantor pursuant to this paragraph shall be subrogated to the rights of such
Claiming Subsidiary Guarantor under this paragraph to the extent of such
payment.  Notwithstanding any provision of this paragraph to the contrary, all
rights of the Subsidiary Guarantors under this paragraph and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the payment in full in cash of the Obligations.  No
failure on the part of the Borrower or any Subsidiary Guarantor to make the
payments required by this paragraph (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Subsidiary Guarantor with respect to its obligations under
this paragraph, and each Subsidiary Guarantor shall remain liable for the full
amount of the obligations of such Subsidiary Guarantor under this paragraph.
 
Section 11.2. Obligations Not Waived
 
To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to any Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.  To the fullest extent permitted by applicable
law, the obligations of each Guarantor hereunder shall not be affected by (i)
the failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce or exercise any right or remedy against the
Borrower or any other Guarantor under the provisions of this Agreement or any
other Loan Document, or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from, any of the terms or provisions of this
Article 11, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other Guarantor under this Article 11, (iii) the
failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Administrative Agent or any other Secured
Party, or (iv) any other circumstance that would constitute a surety defense
(other than payment in full in cash of all of the Obligations).
 
Section 11.3. Security
 
Each Guarantor authorizes the Administrative Agent and each other Secured Party
to (i) take and hold security for the payment of the obligations under the
provisions of this Article 11 pursuant to the Security Documents and exchange,
enforce, waive and release any such security, (ii) apply such security and
direct the order or manner of sale thereof in accordance with the Loan Documents
and (iii) release or substitute any one or more endorsees, other Guarantors or
other obligors.
 
 
97

--------------------------------------------------------------------------------

 
Section 11.4. No Discharge or Diminishment of Guarantee
 
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of any Guarantor as a matter of law or equity (other than the
payment in full in cash of all the Obligations).
 
Section 11.5. Defenses of Borrower Waived
 
To the fullest extent permitted by applicable law, each of the Guarantors waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the payment in full in cash of the
Obligations.  The Administrative Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any Guarantor or exercise any other
right or remedy available to them against the Borrower or any Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully paid in cash.  Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor, as
applicable, or any security.
 
Section 11.6. Agreement to Pay; Subordination
 
In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent or such other Secured Party as designated thereby in
cash the amount of such unpaid Obligations. Upon payment by any Guarantor of any
sums to the Administrative Agent or any Secured Party as provided above, all
rights of such Guarantor against the applicable Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior payment in full in cash of the Obligations.  In addition, any debt
or Lien of the
 
 
98

--------------------------------------------------------------------------------

 
Borrower or any other Loan Party now or hereafter held by any Guarantor is
hereby subordinated in right of payment and priority to the prior payment in
full in cash of the Obligations and the Liens created under the Loan Documents.
If any amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such debt of the Borrower or such other Loan Party, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.
 
Section 11.7. Information
 
Each Guarantor assumes all responsibility for being and keeping itself informed
of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Secured
Parties will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.
 
Section 11.8. Termination
 
(a) The guarantees made hereunder (i) shall terminate when all the Obligations
have been paid in full in cash, all Letters of Credit have expired and all LC
Disbursements have been reimbursed, and the Lenders have no further commitment
to lend or otherwise extend credit under this Agreement and (ii) shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Secured Party or any Guarantor upon the bankruptcy or reorganization of any
Loan Party or otherwise.
 
(b) If any Equity Interest in any Subsidiary Guarantor is sold, transferred or
otherwise disposed of pursuant to a transaction permitted by the Loan Documents
and, immediately after giving effect thereto, such Subsidiary Guarantor shall no
longer be a Subsidiary, then the obligations of such Subsidiary Guarantor under
this Article 11 shall be automatically released.
 
Section 11.9. Additional Guarantors
 
Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of a Guarantee Supplement, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein.  The execution and delivery of any
Guarantee Supplement shall not require the consent of any other Loan Party. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Subsidiary Guarantor as a
party to this Agreement.
 

 
99

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
GCI HOLDINGS, INC.

             
 
By:
/s/ John M. Lowber       Name: John M. Lowber       Title: Secretary          


 
 
S-1

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





GCI, INC.
 

             
 
By:
/s/ John M. Lowber       Name: John M. Lowber       Title: Secretary          


 
 
S-2

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





GCI CABLE, INC.

             
 
By:
/s/ John M. Lowber       Name: John M. Lowber       Title: Secretary          



 
 
S-3

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





GCI COMMUNICATION CORP.
 

             
 
By:
/s/ John M. Lowber       Name: John M. Lowber       Title: Secretary          



 
 
S-4

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





GCI FIBER COMMUNICATION CO., INC.
 

             
 
By:
/s/ John M. Lowber       Name: John M. Lowber       Title: Secretary          



 
 
S-5

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





ALASKA UNITED FIBER SYSTEM PARTNERSHIP

             
 
By:
/s/ John M. Lowber       Name: John M. Lowber       Title: Secretary          



 
 
S-6

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





POTTER VIEW DEVELOPMENT CO., INC.

             
 
By:
/s/ John M. Lowber       Name: John M. Lowber       Title: Secretary          

 

 
 
S-7

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





CALYON, NEW YORK BRANCH, as a Lender, the Swingline Lender, the Issuing Bank,
and the Administrative Agent
 

         
/s/Elvis Grgurovic
   
/s/ Priya Vrat
 
Name: Elvis Grgurovic
   
Name: Priya Vrat
 
Title: Administrative Agent
   
Title: Director
 


 
 
S-8

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





ROYAL BANK OF CANADA, as a Lender and the Syndication Agent

             
 
By:
/s/ Mustafa S. Toplwalla       Name: Mustafa S. Toplwalla       Title:
Authorized Signatory          


 
 
S-9

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





COBANK, ACB, as a Lender and a Documentation Agent

             
 
By:
/s/ Ted Koerner       Name: Ted Koerner       Title: Managing Director          


 
 
S-10

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





UNION BANK OF CALIFORNIA, N.A., as a Lender and a Documentation Agent

             
 
By:
/s/ Adam Bester       Name: Adam Bester       Title: Senior Vice President and
Manager          


 
 
S-11

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





WELLS FARGO BANK, N.A., as a Lender and a Documentation Agent

             
 
By:
/s/ Logan Birch       Name: Logan Birch       Title: Vice President          



 
 
S-12

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

         
/s/ Enrique Landaeta
   
/s/ Erin Morrissey
 
Name: Enrique Landaeta
   
Name: Erin Morrissey
 
Title: Vice President
   
Title: Vice President
 


 
 
S-13

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





MORGAN STANLEY BANK, as a Lender

             
 
By:
/s/ Ryan Vetsch       Name: Ryan Vetsch       Title: Authorized Signatory      
   



 
 
S-14

--------------------------------------------------------------------------------

 
